Exhibit 10.1

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

Double asterisks denote omissions.

 

LEASE

WS NV 15 CROSBY DRIVE, LLC,

Landlord,

and

OCULAR THERAPEUTIX, INC.,

Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

1.

  

USE AND RESTRICTIONS ON USE

     1   

2.

  

TERM

     2   

3.

  

RENT

     2   

4.

  

RENT ADJUSTMENTS

     3   

5.

  

SECURITY DEPOSIT

     6   

6.

  

ALTERATIONS

     7   

7.

  

REPAIR

     8   

8.

  

LIENS

     9   

9.

  

ASSIGNMENT AND SUBLETTING

     9   

10.

  

INDEMNIFICATION

     10   

11.

  

INSURANCE

     11   

12.

  

WAIVER OF SUBROGATION

     11   

13.

  

SERVICES AND UTILITIES

     12   

14.

  

HOLDING OVER

     12   

15.

  

SUBORDINATION

     12   

16.

  

RULES AND REGULATIONS

     12   

17.

  

REENTRY BY LANDLORD

     13   

18.

  

DEFAULT

     13   

19.

  

REMEDIES

     14   

20.

  

TENANT’S BANKRUPTCY OR INSOLVENCY

     16   

21.

  

QUIET ENJOYMENT

     17   

22.

  

CASUALTY

     17   

23.

  

EMINENT DOMAIN

     18   

24.

  

SALE BY LANDLORD

     18   

25.

  

ESTOPPEL CERTIFICATES

     18   

26.

  

SURRENDER OF PREMISES

     19   

27.

  

NOTICES

     20   

28.

  

TAXES PAYABLE BY TENANT

     20   

29.

  

SIGNAGE

     20   

30.

  

PARKING

     20   

31.

  

DEFINED TERMS AND HEADINGS

     21   

32.

  

TENANT’S AUTHORITY

     21   

33.

  

FINANCIAL STATEMENTS AND CREDIT REPORTS

     22   

34.

  

COMMISSIONS

     22   

35.

  

TIME AND APPLICABLE LAW

     22   



--------------------------------------------------------------------------------

36.

  

SUCCESSORS AND ASSIGNS

     22   

37.

  

ENTIRE AGREEMENT

     22   

38.

  

EXAMINATION NOT OPTION

     22   

39.

  

RECORDATION

     22   

40.

  

LIMITATION OF LANDLORD’S LIABILITY

     23   

41.

  

COUNTERPARTS

     23   

 

EXHIBIT A – PLAN DEPICTING THE PREMISES AND THE BUILDING

EXHIBIT B – INITIAL ALTERATIONS

EXHIBIT C – INTENTIONALLY DELETED

EXHIBIT D – RULES AND REGULATIONS

EXHIBIT E – EXTENSION OPTIONS

EXHIBIT F – LIST OF TENANT’S HAZARDOUS MATERIALS

EXHIBIT G – SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

EXHIBIT H – TENANT ESTOPPEL CERTIFICATE

 

ii



--------------------------------------------------------------------------------

TRIPLE NET OFFICE LEASE

REFERENCE PAGES

 

BUILDING:    15 Crosby Drive, Bedford, Massachusetts LANDLORD:    WS NV 15
Crosby Drive, LLC, a Delaware limited liability company LANDLORD’S ADDRESS:   

WS NV 15 Crosby Drive, LLC

c/o Novaya Real Estate Ventures, LLC

120 Water Street, Third Floor

Boston, MA 02109

Attn: Erika E. Clarke, Vice President of Asset Management

WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:   

CB Richard Ellis N.E. Partners, LP

33 Arch Street

28th Floor

Boston, MA 02110

LEASE REFERENCE DATE:    As of May 31, 2016 TENANT:    Ocular Therapeutix, Inc.,
a Delaware corporation TENANT’S NOTICE ADDRESS:   

(a) Prior to Commencement Date:

   34 Crosby Drive, Bedford, MA 01730

(b) As of Commencement Date:

   15 Crosby Drive, Bedford, MA 01730 PREMISES ADDRESS:    15 Crosby Drive,
Bedford, MA 01730 PREMISES RENTABLE AREA:    Approximately 70,712 sq. ft.
consisting of the entire Building shown on Exhibit A (the “Premises”)
CONSTRUCTION PERIOD ACCESS DATE:    October 1, 2016 COMMENCEMENT DATE:   
February 1, 2017 RENT COMMENCEMENT DATE:    August 1, 2017 TERM OF LEASE:    Ten
(10) years and six (6) months, beginning on the Commencement Date and ending on
the Termination Date. TERMINATION DATE:    July 31, 2027, subject to the
extension options set forth in Exhibit E.

 

iii



--------------------------------------------------------------------------------

ANNUAL RENT AND MONTHLY INSTALLMENT OF RENT (Article 3):   

 

Period

   Annual Rent Per
Square Foot      Annual Rent      Monthly
Installment
of Rent  

From

  

Through

        

October 1, 2016

   January 31, 2017    $ 0.00       $ 0.00       $ 0.00   

February 1, 2017

   July 31, 2017    $ 0.00       $ 0.00       $ 0.00   

August 1, 2017

   January 31, 2018    $ 16.50       $ 1,166,748.00       $ 97,229.00   

February 1, 2018

   January 31, 2019    $ 17.00       $ 1,202,104.00       $ 100,175.33   

February 1, 2019

   January 31, 2020    $ 17.50       $ 1,237,460.00       $ 103,121.67   

February 1, 2020

   January 31, 2021    $ 18.00       $ 1,272,816.00       $ 106,068.00   

February 1, 2021

   January 31, 2022    $ 18.50       $ 1,308,172.00       $ 109,014.33   

February 1, 2022

   January 31, 2023    $ 19.00       $ 1,343,528.00       $ 111,960.67   

February 1, 2023

   January 31, 2024    $ 19.50       $ 1,378,884.00       $ 114,907.00   

February 1, 2024

   January 31, 2025    $ 20.00       $ 1,414,240.00       $ 117,853.33   

February 1, 2025

   January 31, 2026    $ 20.50       $ 1,449,596.00       $ 120,799.67   

February 1, 2026

   January 31, 2027    $ 21.00       $ 1,484,952.00       $ 123,746.00   

February 1, 2027

   July 31, 2027    $ 21.50       $ 1,520,308.00       $ 126,692.33   

 

TENANT’S PROPORTIONATE SHARE:    100% SECURITY DEPOSIT:    $1,500,000.00 (See
Article 5) ASSIGNMENT/SUBLETTING FEE:    $2,500.00 REAL ESTATE BROKER DUE
COMMISSION:    Cushman & Wakefield

 

iv



--------------------------------------------------------------------------------

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through H,
all of which are made a part of this Lease.

 

LANDLORD:     TENANT: WS NV 15 CROSBY DRIVE, LLC, a Delaware limited liability
company     OCULAR THERAPEUTIX, INC., a Delaware corporation By:  

/s/ Scott R. Tully

    By:  

/s/ W. Bradford Smith

Name:   Scott R. Tully     Name:   Bradford Smith Title:   Manager     Title:  
CFO Dated:   June 17, 2016     Dated:   June 15, 2016

 

 

v



--------------------------------------------------------------------------------

LEASE

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises is depicted on the plan attached hereto as Exhibit A, and the Building
is also depicted on Exhibit A. The Reference Pages, including all terms defined
thereon, are incorporated as part of this Lease.

 

1. USE AND RESTRICTIONS ON USE.

1.1 The Premises are to be used solely for general office purposes and drug
product and medical device research and development and manufacturing as
permitted by governmental laws, ordinances and regulations applicable to the
Premises and for no other purpose. Tenant shall not allow the Premises to be
used for any improper, immoral, unlawful, or objectionable purpose, or commit
any waste. Tenant shall not do, permit or suffer in, on, or about the Premises
the sale of any alcoholic liquor without the written consent of Landlord first
obtained. Tenant shall comply with all governmental laws, ordinances and
regulations applicable to the use of the Premises and its occupancy and shall
promptly comply with all governmental orders and directions for the correction,
prevention and abatement of any violations in the Building or appurtenant land,
caused or permitted by, or resulting from the use by, Tenant, or in or upon, or
in connection with, the Premises, all at Tenant’s sole expense. Tenant shall not
do or permit anything to be done on or about the Premises or bring or keep
anything into the Premises which will in any way increase the rate of,
invalidate or prevent the procuring of any insurance protecting against loss or
damage to the Building or any of its contents by fire or other casualty or
against liability for damage to property or injury to persons in or about the
Building or any part thereof. Subject to force majeure, Tenant shall have access
to the Premises twenty-four (24) hours per day, seven (7) days per week.

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation by or under any federal, state and local laws and ordinances
relating to the protection of the environment or the keeping, use or disposition
of environmentally hazardous materials, substances, or wastes (collectively,
“Hazardous Materials”), except in full compliance with all laws and ordinances
presently in effect or hereafter adopted, all amendments to any of them, and all
rules and regulations issued pursuant to any of such laws or ordinances
(collectively, “Environmental Laws”), nor shall Tenant suffer or permit the
Premises or the Building and appurtenant land or allow the environment to become
contaminated with any Hazardous Materials. It is acknowledged that Tenant uses
certain Hazardous Materials including chemicals and flammable and/or combustible
substances in its business operations as set forth on Exhibit F. Notwithstanding
the foregoing, Tenant may handle, store, use or dispose of products containing
small quantities of Hazardous Materials (such as aerosol cans containing
insecticides, toner for copiers, paints, paint remover and the like) to the
extent customary and necessary for the use of the Premises for general office
purposes; provided that Tenant shall always handle, store, use and dispose of
any such Hazardous Materials in a safe and lawful manner and never allow such
Hazardous Materials to contaminate the Premises, Building and appurtenant land
or the environment. Tenant shall protect, defend, indemnify and hold each and
all of the Landlord Entities (as defined in Article 31) harmless from and
against any and all loss, claims, liability or costs (including court costs and
attorney’s fees) incurred by reason of any actual failure of Tenant or any
Tenant Entity to fully comply with all applicable Environmental Laws, or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2. Notwithstanding the foregoing, Landlord at
its sole cost and expense shall remove any actionable levels of Hazardous
Materials which are discovered during Tenant’s initial build-out of the
Premises, but excluding the removal of any Hazardous Materials present in or on
the “Items To Remain” (as such term is defined in Exhibit B). Notwithstanding
anything herein to the contrary, Tenant shall not be responsible for the costs
or expenses incurred in connection with the removal or remediation of any
Hazardous Material that is not in compliance with applicable law on the
Commencement Date and which is located in, on or under the Premises prior to the
Construction Access Period Date and was not brought on to the Premises by
Tenant.

1.3 Tenant and the Tenant Entities will be entitled to the use of the parking
facilities serving the Building, subject to Landlord’s reasonable rules and
regulations regarding such use.



--------------------------------------------------------------------------------

2. TERM.

2.1 The Term of this Lease shall begin on the Commencement Date shown on the
Reference Pages and shall terminate on the Termination Date, unless sooner
terminated by the provisions of this Lease. Subject to the provisions of the
next sentence, Tenant hereby accepts the Premises in the AS IS, WHERE IS
condition existing as of the date of this Lease, subject to all applicable
zoning, municipal, county and state laws, ordinances, rules, regulations,
orders, restrictions of record, and requirements in effect during the Term of
the Lease, or any part of the Term of the Lease, regulating the Premises, and
without representation, warranty or covenant by Landlord, express or implied, as
to the condition, habitability or safety of the Premises, the suitability or
fitness thereof for their intended purposes, or any other matter. Landlord shall
tender possession of the Premises with all the work, if any, to be performed by
Landlord pursuant to Exhibit B to this Lease substantially completed. Tenant
shall deliver a punch list of items not completed within thirty (30) days after
Landlord tenders possession of the Premises and Landlord agrees to proceed with
due diligence to perform its obligations regarding such items.

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises for any reason (other than for reasons caused by
Tenant or if due to fire or other casualty) within thirty (30) days of the
Construction Period Access Date, Tenant shall be entitled to a Rent credit equal
to one (1) day Rent for each day of delay thereafter during the first thirty
(30) days and two (2) days Rent for each day of delay thereafter. In addition,
the Commencement Date and the Rent Commencement Date shall be delayed by the
number of days after the Construction Period Access Date to the date of delivery
of the Premises to Tenant, and the Termination Date and Annual Rent Schedule
shall be adjusted accordingly. No such failure to give possession on the
Construction Period Access Date shall affect the obligations of Tenant under
this Lease, except as provided herein. If current tenant of the Premises shall
fail to timely vacate the Premises, Landlord will diligently proceed to cause it
to vacate, including by institution of summary process proceedings.

On the Construction Period Access Date and continuing until the Commencement
Date, Tenant shall have the right to enter the Premises for purposes of
performing the “Work” (as such term is described in Exhibit B); provided that
such entry and performance of the Work shall be subject to all the provisions of
this Lease (other than the payment of Annual Rent, Expenses and Taxes),
including, without limitation, Tenant’s compliance with the insurance
requirements of Article 11. Such early entry shall not advance the Termination
Date. Tenant shall have no obligation to pay for the costs of any electricity,
gas, HVAC and other utilities consumed in the Premises prior to the Commencement
Date.

 

3. RENT.

3.1 Beginning on the Rent Commencement Date, Tenant agrees to pay to Landlord
the Annual Rent in effect from time to time by paying the Monthly Installment of
Annual Rent then in effect in advance on or before the first (1st) day of each
full calendar month during the Term, except that the first (1st) full month’s
rent shall be paid upon the execution of this Lease. The Monthly Installment of
Annual Rent in effect at any time shall be one-twelfth (1/12) of the Annual Rent
in effect at such time. Rent for any period during the Term which is less than a
full month shall be a prorated portion of the Monthly Installment of Annual Rent
based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, (a) by wire
pursuant to the wire instructions, as set forth on the Reference Pages, or (b)
at the Address for Payment, as set forth on the Reference Pages, or to such
other person or at such other place as Landlord may from time to time designate
in writing. If an “Event of Default” (as hereinafter defined) occurs, Landlord
may require by notice to Tenant that all subsequent rent payments be made by an
automatic payment from Tenant’s bank account to Landlord’s account, without cost
to Landlord. Tenant must implement such automatic payment system prior to the
next scheduled rent payment or within ten (10) days after Landlord’s notice,
whichever is later. Unless specified in this Lease to the contrary, all amounts
and sums payable by Tenant to Landlord pursuant to this Lease shall be deemed
additional rent.

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of (a) Two Hundred Dollars ($200.00) or (b) two
percent (2%) of the unpaid amount. The amount of the late charge to be paid by
Tenant shall

 

2



--------------------------------------------------------------------------------

be reassessed and added to Tenant’s obligation for each successive month until
paid. The provisions of this Section 3.2 in no way relieve Tenant of the
obligation to pay rent or other payments on or before the date on which they are
due, nor do the terms of this Section 3.2 in any way affect Landlord’s remedies
pursuant to Article 19 of this Lease in the event said rent or other payment is
unpaid after date due. In addition, any amount owed by Tenant to Landlord which
is not paid within ten (10) days when due shall bear interest at the lesser of
six percent (6%) per annum above the prime rate, as published by the Wall Street
Journal from time to time, or the maximum rate of interest permitted to be
contracted for by law (such lesser rate, the “Default Rate”). However, interest
shall not be payable on late charges to be paid by Tenant under this Lease. The
payment of interest on such amounts shall not excuse or cure any default by
Tenant under this Lease.

Except as otherwise expressly set forth herein, the foregoing covenants of
Tenant are independent covenants and Tenant shall have no right to withhold or
abate any payment of Annual Rent, additional rent or any other payment, or to
set off any amount against Annual Rent, additional rent or any other payment
then due and payable, or to terminate this Lease, because of any breach or
alleged breach by Landlord of this Lease or because of the condition of the
Premises. Tenant hereby acknowledges and agrees that it has been represented by
counsel of its choice and has participated fully in the negotiation of this
Lease, that Tenant understands that the remedies available to Tenant in the
event of a default by Landlord may be more limited than those that would
otherwise be available to Tenant under the common law in the absence of certain
provisions of this Lease, and that the so called “dependent covenants” rule as
developed under the common law (including, without limitation, the statement of
such rule as set forth in the Restatement (Second) of Property, Section 7.1)
shall not apply to this Lease or to the relationship of landlord and tenant
created hereunder.

 

4. RENT ADJUSTMENTS.

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

4.1.1 Lease Year: Each fiscal year (as determined by Landlord from time to time
and which may be a different year for Expenses and Taxes) falling partly or
wholly within the Term.

4.1.2 Expenses: All costs of operation, maintenance, repair, replacement and
management of the Building and the parking and other common areas, as determined
in accordance with generally accepted accounting principles, including the
following costs by way of illustration, but not limitation: water and sewer
charges; insurance charges of or relating to all insurance policies and
endorsements deemed by Landlord to be reasonably necessary or desirable and
relating in any manner to the protection, preservation, or operation of the
Building or any part of either thereof; costs of cleaning, repairing, replacing
and maintaining the exterior areas, including parking and landscaping (but
excluding exterior sewer and utility line maintenance, repair and replacement);
window cleaning costs; snow and ice removal costs from the exterior areas and
from the roof of the Building; labor costs; costs and expenses of managing the
Building including a reasonable management fee not to exceed 3% of Annual Rent;
air conditioning maintenance, repair and replacement costs (subject to the last
grammatical paragraph of this Section 4.1.2); elevator maintenance fees and
supplies; material costs; parking area maintenance, repair and replacement
(subject to the last grammatical paragraph of this Section 4.1.2); licenses,
permits and inspection fees; wages and salaries; employee benefits and payroll
taxes; accounting and legal fees; any sales, use or service taxes incurred in
connection therewith. In addition, Landlord shall be entitled to recover, as
additional rent (which, along with any other capital expenditures constituting
Expenses, Landlord may either include in Expenses or cause to be billed to
Tenant along with Expenses and Taxes but as a separate item), (a) the cost of
all capital expenditures which are required under any governmental laws,
regulations or ordinances which were not applicable to the Building as of the
date hereof, and (b) capital expenditures which are intended to reduce Expenses,
but all allowable capital expenditures shall be amortized over the reasonable
life of such expenditures in accordance with such reasonable life and
amortization schedules as shall be determined by Landlord in accordance with
generally accepted accounting principles, with interest on the unamortized
amount at one percent (1%) in excess of the Wall Street Journal prime lending
rate announced from time to time. In no event shall Expenses charged to Tenant
exceed actual expenses incurred by Landlord.

 

3



--------------------------------------------------------------------------------

Expenses shall not include the items set forth in the following paragraph or
listed below:

 

  1. leasing commissions, fees and costs, advertising and promotional expenses
and other costs incurred in procuring tenants or in selling the Building;

 

  2. legal fees or other expenses incurred in connection with enforcing leases
with tenants in the Building;

 

  3. costs of renovating or otherwise improving or decorating space for any
tenant or other occupant of the Building, including Tenant, or relocating any
tenant;

 

  4. financing costs including interest and principal amortization of debts and
the costs of providing the same;

 

  5. depreciation or amortization, except as provided above;

 

  6. rental on ground leases or other underlying leases and the costs of
providing the same;

 

  7. wages, bonuses, other compensation, and fringe benefits including, but not
limited to insurance plans and tax qualified benefit plans of employees above
the grade of building manager;

 

  8. any liabilities, costs or expenses associated with or incurred in
connection with the removal, enclosure, encapsulation or other handling of
Hazardous Materials other than for de minimis environmental activities and the
cost of defending against claims in regard to the existence or release of
Hazardous Materials at the Building (except with respect to those costs for
which Tenant is otherwise responsible pursuant to the express terms of this
Lease);

 

  9. costs of any items for which Landlord is or is entitled to be paid or
reimbursed by insurance;

 

  10. charges for electricity, water, or other utilities, services or goods and
applicable taxes for which Tenant or any other tenant, occupant, person or other
party is obligated to reimburse Landlord separately (i.e., not through the
payment of Expenses) or to pay to third parties;

 

  11. the cost of installing, operating and maintaining any specialty service,
such as a cafeteria, observatory, broadcasting facilities, child or daycare;

 

  12. cost of any work or services performed for any facility other than the
Building;

 

  13. any cost representing an amount paid to a person firm, corporation or
other entity related to Landlord that is materially in excess of the amount
which would have been paid in the absence of such relationship;

 

  14. except as expressly provided in this Section 4.1.2, the cost of any item
that, under generally accepted accounting principles, are properly classified as
capital expenses;

 

  15. lease payments for rental equipment (other than for equipment properly
charged as an Expense);

 

  16. late fees or charges incurred by Landlord due to late payment of expenses,
except to the extent attributable to Tenant’s actions or inactions;

 

  17. cost of acquiring, securing, cleaning or maintaining sculptures, paintings
and other works of art;

 

  18. real estate taxes (the payment for which by Tenant is provided for below
separately in Section 4.1.3 and the sections following such Section 4.1.3) or
taxes on Landlord’s business (such as income, excess profits, franchise, capital
stock, estate, inheritance, etc.);

 

  19. charitable or political contributions;

 

4



--------------------------------------------------------------------------------

  20. reserve funds;

 

  21. all other items for which another party compensates or pays so that
Landlord shall not recover any item of cost more than once;

 

  22. any cost associated with operating as an on or off-site management office
for the Building, except to the extent included in the management fee permitted
hereby;

 

  23. Landlord’s general overhead and any other expenses not directly
attributable to the operation and management of the Building (e.g. the
activities of Landlord’s officers and executives or professional development
expenditures), except to the extent included in the management fee permitted
hereby;

 

  24. costs and expenses incurred in connection with compliance with or
contesting or settlement of any claimed violation of law or requirements of law,
except to the extent attributable to Tenant’s actions or inactions;

 

  25. costs of mitigation or impact fees or subsidies (however characterized),
imposed or incurred prior to the date of the Lease; and

 

  26. costs related to public transportation, transit or vanpools, except to the
extent that Tenant shall elect to participate in the service to which such costs
relate.

Notwithstanding the above provisions of this Section 4.1.2, during the five (5)
year period beginning on the Commencement Date, Expenses shall not include the
cost of any capital expenditure repair or replacement of (i) the roof of the
Building, (ii) any rooftop HVAC unit or (iii) the parking area serving the
Building. After such five (5) year period, the cost of any capital repair or
replacement of (i) the roof of the Building, (ii) any rooftop HVAC unit or (iii)
the parking area serving the Building may be included in Expenses and amortized
in the manner provided above.

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building or any taxes to be paid by Tenant
pursuant to Article 28.

4.2 From and after the Rent Commencement Date, Tenant shall pay as additional
rent for each Lease Year Expenses and Taxes incurred for such Lease Year.

4.3 The annual determination of Expenses shall be made by Landlord, and shall be
binding upon Landlord and Tenant, subject to the provisions of this Section
4.3. During the Term, Tenant may review, at Tenant’s sole cost and expense, the
books and records supporting such determination in an office of Landlord, or
Landlord’s agent, during normal business hours, upon giving Landlord fifteen
(15) days advance written notice within ninety (90) days after receipt of such
determination, but in no event more often than once in any one (1) year period,
subject to execution of a confidentiality agreement acceptable to Landlord, and
provided that Tenant may utilize an independent accountant or other service to
perform such review who is not compensated on a contingency basis and is also
subject to such confidentiality agreement. If after such review, it is
determined that Expenses had been overstated by more than five percent (5%),
Landlord shall reimburse Tenant for the reasonable costs of such review.

 

5



--------------------------------------------------------------------------------

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses and/or Taxes under
Section 4.2, Article 6 and Article 28 for the Lease Year or portion
thereof. Landlord will give Tenant written notification of the amount of such
estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is less than Tenant’s
liability for Expenses and/or Taxes, then Tenant shall pay such deficiency to
Landlord as additional rent in one lump sum within thirty (30) days of receipt
of Landlord’s bill therefor; and

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is more than Tenant’s
liability for Expenses and/or Taxes, then Landlord shall credit the difference
against the then next due payments to be made by Tenant under this Article 4,
or, if the Lease has terminated, refund the difference in cash.

4.6 Tenant’s liability for Expenses and Taxes for the Lease Year in which the
Rent Commencement Date and/or Termination Date, as applicable, occurs shall be
prorated based upon a three hundred sixty-five (365) day year.

 

5. SECURITY DEPOSIT.

As security for Tenant’s faithful performance of Tenant’s obligations hereunder,
Tenant shall deliver to Landlord, upon the execution of this Lease by Tenant, a
clean, irrevocable letter of credit in the face amount of the Security Deposit,
issued to Landlord as the sole beneficiary (the “Letter of Credit”). The Letter
of Credit shall have a stated duration of and shall be effective for at least
one (1) year with provision for automatic successive annual one-year extensions
during the Term and for sixty (60) days thereafter. Tenant shall keep the Letter
of Credit in force throughout the Term and for sixty (60) days after the
expiration date or the earlier termination of the Term. Tenant shall deliver to
Landlord a renewal Letter of Credit no later than sixty (60) days prior to the
expiration date of any Letter of Credit issued under this Section 5, and if
Tenant fails to do so, Landlord may draw the entire amount of the expiring
Letter of Credit and hold the proceeds in cash as the Security Deposit, as
hereinafter provided, but in that event, Tenant shall, upon demand, provide
Landlord with a new Letter of Credit, meeting the requirements of this Lease as
the Security Deposit, in lieu of such cash, and upon receipt of such replacement
Letter of Credit, Landlord shall promptly return such cash Security Deposit to
Tenant. The Letter of Credit shall be issued by a commercial bank satisfactory
to and approved by Landlord.

If Tenant fails to pay Annual Rent or other charges due hereunder, or otherwise
defaults with respect to any provision of this Lease beyond any applicable
notice and cure periods, Landlord may (but shall have no obligation to) use all
or any portion of the Letter of Credit for the payment of any Monthly
Installment of Annual Rent or other charge due hereunder, to pay any other sum
to which Landlord may become obligated by reason of Tenant’s default, or to
compensate Landlord for any loss or damage which Landlord may suffer thereby. If
Landlord so uses or applies all or any portion of the Letter of Credit, Tenant
shall within ten (10) business days after written demand therefor, restore the
Letter of Credit to the initial face amount thereof. Provided there is not an
ongoing Tenant Event of Default under the terms of this Lease, the Letter of
Credit, or so much thereof as shall not then have been applied by Landlord,
shall be returned without payment of interest or other amount for its use, to
Tenant (or, at Landlord’s option, to the last assignee, if any, of Tenant’s
interest hereunder) within forty-five (45) days after the expiration of the Term
hereof, and after Tenant has vacated and delivered the Premises as required
hereunder. No trust relationship is created herein between Landlord and Tenant
with respect to the Letter of Credit. Tenant acknowledges that the Letter of
Credit is not an advance payment of any kind or a measure of or limit on
Landlord’s damages in the event of Tenant’s default. Any application of the
Letter of Credit by Landlord shall be without prejudice to any other right or
remedy. If Landlord conveys Landlord’s interest under this Lease, the Letter of
Credit, or any part thereof not previously applied, may be turned over by
Landlord to Landlord’s grantee, and, if so

 

6



--------------------------------------------------------------------------------

turned over, Tenant agrees to look solely to such grantee for proper application
of the Letter of Credit in accordance with the terms of this Section 5, and the
return thereof in accordance herewith (and if required, Tenant shall cooperate
as necessary to transfer the Letter of Credit to such grantee). The holder of a
mortgage shall not be responsible to Tenant for the return or application of any
the Letter of Credit, whether or not it succeeds to the position of Landlord
hereunder, unless the Letter of Credit shall have been received in hand by such
holder.

Provided no Event of Default has occurred at any time, if Tenant is publically
held and if its most recently Form 10Q filed with the SEC shows (or if Tenant is
not publically held or if its most recently Form 10Q with the SEC fails to show
such financial criteria, upon receipt by Landlord of Tenant’s written request
therefor and presentation to Landlord by Tenant of a written certification from
Tenant’s Chief Financial Officer as to) Tenant’s satisfaction of the following
financial criteria, the Security Deposit shall be subject to reductions as
follows:

(a) As of the third (3rd) anniversary of the Rent Commencement Date, the
Security Deposit may be reduced to $1,100,000, provided Tenant shall have both
(i) a tangible net worth of at least $75,000,000.00 and (ii) a ratio of current
assets to current liabilities of at least 5.0 to 1.0 as of the end of its then
most recent fiscal quarter;

(b) As of the sixth (6th) anniversary of the Rent Commencement Date, the
Security Deposit may be reduced to $700,000, provided Tenant shall have both (i)
a tangible net worth of at least $75,000,000.00 and (ii) a ratio of current
assets to current liabilities of at least 5.0 to 1.0 as of the end of its then
most recent fiscal quarter; and

(c) As of the ninth (9th) anniversary of the Rent Commencement Date, the
Security Deposit may be reduced to $300,000, provided Tenant shall have both (i)
a tangible net worth of at least $75,000,000.00 and (ii) a ratio of current
assets to current liabilities to at least 5.0 to 1.0 as of the end of its then
most recent fiscal quarter.

In order to effectuate the Security Deposit reductions, Tenant shall cause the
Issuing Bank to issue a clean original replacement Letter of Credit in the
amount of the reduced Security Deposit or an amendment to the original Letter of
credit reflecting such reduced Security Deposit. If applicable,
contemporaneously with delivery of such replacement Letter of Credit, Landlord
shall return the prior Letter of Credit to Tenant or the Issuing Bank.

 

6. ALTERATIONS.

6.1 Except for those specifically provided for in Exhibit B to this Lease,
Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord which consent shall not be unreasonably withheld, conditioned or
delayed. When applying for such consent, Tenant shall, if requested by Landlord,
furnish complete plans and specifications for such alterations, additions and
improvements. Landlord shall notify Tenant whether it approves of the requested
alterations, additions or improvements within ten (10) Business Days after
Tenant’s submission of specifications and plans if so required. If Landlord
disapproves of such plans or specifications, then Landlord shall notify Tenant
thereof specifying in reasonable detail the reasons for such
disapproval. Landlord shall specifically identify any alteration or improvement
which Landlord requires Tenant to remove at the end of the Term. Failure of
Landlord to provide its written approval or disapproval with comments within
such time period shall be a deemed approval. Notwithstanding the foregoing,
Landlord’s consent shall not be required with respect to alterations which (i)
are not structural in nature, (ii) are not visible from the exterior of the
Building, (iii) do not affect or require modification of the Building’s
electrical, mechanical, plumbing, HVAC or other systems, and (iv) in the
aggregate do not cost more than $50,000.00 to complete.

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. Except for the work contemplated by
Exhibit B, Landlord may charge Tenant for third-party costs actually incurred by
Landlord in connection with the proposed work and the design thereof, with all
such amounts being due ten (10) days after Landlord’s demand.

 

7



--------------------------------------------------------------------------------

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4.

6.4 Subject to the foregoing provisions of this Section 6, Tenant may install a
liquid nitrogen tank, an oxygen tank and a generator in such locations near the
Building as shall be approved by Landlord, such approval not to be unreasonably
withheld, conditioned or delayed. Tenant shall provide such insurance with
respect to the same as Landlord shall reasonably require.

 

7. REPAIR.

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except for any work specified in Exhibit B
attached to this Lease. By taking possession of the Premises, Tenant accepts
them as being in good order, condition and repair and in the condition in which
Landlord is obligated to deliver them, except as set forth in the punch list to
be delivered pursuant to Section 2.1. It is hereby understood and agreed that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically set forth in this Lease.

7.2 Tenant shall, at its own cost and expense, keep and maintain all parts of
the Premises and the Building which Landlord is not required to repair and
maintain (in the case of the systems referred to in Section 7.3, which Landlord
has not elected to maintain) in good condition and repair, promptly making all
necessary repairs and replacements, whether ordinary or extraordinary, with
materials and workmanship of the same character, kind and quality as the
original (including, but not limited to, repair, maintenance and replacement of
all fixtures installed by Tenant, water heaters serving the Premises, windows,
glass and plate glass, doors, exterior stairs, skylights, any special office
entries, interior walls and finish work, floors and floor coverings, heating and
air conditioning systems (“HVAC Systems”) serving the Premises, electrical
systems and fixtures serving the Premises, sprinkler systems serving the
Premises, dock boards (if any), truck doors, dock bumpers (if any), plumbing and
fixtures so that the same are all in good working order and repair, and
performance of regular removal of trash and debris). Tenant as part of its
obligations hereunder shall keep the Premises in a clean and sanitary
condition. Tenant shall keep all such parts of the Premises from deterioration
due to ordinary wear and from falling temporarily out of repair.

7.3 Landlord shall maintain and repair in good condition the exterior walls
(exclusive of glass and doors and exclusive of the interior surfaces of the
exterior walls, all of which Tenant shall maintain and repair); roof;
foundation; structural supports of the Building promptly making all necessary
repairs and replacements,; and, to the extent that Landlord shall elect from
time to time by written notice to Tenant, the Building and Premises heating,
plumbing, electrical, air-conditioning, and mechanical systems. Landlord shall
maintain and repair the exterior areas, including exterior sewer and exterior
utility lines and the parking areas for the Building, and shall clean and
provide snow-plowing for the parking areas and access driveways and walkways for
the Building. Landlord shall not be liable for any failure to make any such
repairs or to perform any maintenance unless such failure shall persist for an
unreasonable time after written notice of the need of such repairs or
maintenance is given to Landlord by Tenant.

7.4 Except as provided herein and in Article 22, there shall be no abatement of
rent and no liability of Landlord by reason of any injury to or interference
with Tenant’s business arising from the making of any repairs, alterations or
improvements in or to any portion of the Building or the Premises or to
fixtures, appurtenances and equipment in the Building. Except to the extent, if
any, prohibited by law, Tenant waives the right to make repairs at Landlord’s
expense under any law, statute or ordinance now or hereafter in effect.

 

8



--------------------------------------------------------------------------------

7.5 Tenant shall, at its own cost and expense, enter into a regularly scheduled
preventative maintenance/service contracts with maintenance contractors approved
by Landlord for servicing all HVAC Systems and equipment serving the Premises
which Landlord has not elected to maintain under Section 7.3 and for servicing
all elevators in the Building (and copies thereof shall be furnished to
Landlord) so that the same are equipped to operate and function in good working
order twenty-four (24) hours per day, seven (7) days per week. The service
contract must include all services suggested by the equipment manufacturer in
the operation/maintenance manual and must become effective within ten (10) days
of the date Tenant takes possession of the Premises. Should Tenant fail to do
so, Landlord may, upon notice to Tenant, enter into such a maintenance/service
contract on behalf of Tenant or perform the work and in either case, charge
Tenant the cost thereof along with a reasonable amount of Landlord’s overhead.

7.6 Notwithstanding any provision of this Lease to the contrary, in connection
with Landlord’s performance of any duties or obligations under this Lease,
including, without limitation, any actions arising under Section 7.3 (the
foregoing Landlord’s activities, “Landlord’s Actions”), Landlord shall use
commercially reasonable efforts to minimize interference with ingress and egress
to, and the operations of Tenant in, the Premises. In the event any of
Landlord’s Actions (excepting those that arise from force majeure events)
results in material interference with ingress and egress to, or Tenant’s
operations in, the Premises whereby Tenant is unable to use all or a portion of
the Premises in Tenant’s reasonable business judgment by reason of such
interference for more than five (5) business days after Tenant gives Landlord
notice of such interference, then the Base Rent payable hereunder shall be
abated proportionately commencing as of sixth (6th) business day after such
notice until such interference shall cease or Tenant is able to use the entire
Premises for business in the ordinary course, whichever first occurs.

 

8. LIENS.

Tenant shall keep the Premises, the Building and appurtenant land and Tenant’s
leasehold interest in the Premises free from any liens arising out of any
services, work or materials performed, furnished, or contracted for by Tenant,
or obligations incurred by Tenant. In the event that Tenant fails, within ten
(10) days following the imposition of any such lien, to cause the same to be
released of record (such failure to constitute an Event of Default), Landlord
shall have the right to cause the same to be released by such means as it shall
deem proper, including payment of the claim giving rise to such lien. All such
sums paid by Landlord and all expenses incurred by it in connection therewith
shall be payable to it by Tenant within five (5) days of Landlord’s demand.

 

9. ASSIGNMENT AND SUBLETTING.

9.1 Tenant shall not have the right to assign, mortgage or pledge this Lease or
to sublet the whole or any part of the Premises whether voluntarily or by
operation of law, or permit the use or occupancy of the Premises by anyone other
than Tenant, and shall not make, suffer or permit such assignment, mortgage,
pledge, subleasing or occupancy without the prior written consent of Landlord,
such consent not to be unreasonably withheld (provided, however, that with
respect to any mortgage, pledge or assignment of the Lease given as security for
any debt, Landlord’s consent may be withheld in Landlord’s sole discretion), and
said restrictions shall be binding upon any and all assignees of the Lease and
subtenants of the Premises. In the event Tenant desires to sublet, or permit
such occupancy of, the Premises, or any portion thereof, or assign, mortgage or
pledge this Lease, Tenant shall give written notice thereof to Landlord at least
thirty (30) days but no more than one hundred twenty (120) days prior to the
proposed commencement date of such subletting or assignment, which notice shall
set forth the name of the proposed subtenant or assignee, the relevant terms of
any sublease or assignment and copies of financial reports and other relevant
financial information of the proposed subtenant or assignee.

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease, in the case of an assignment, jointly and severally with the
assignee. Upon the occurrence of an Event of Default, if the Premises or any
part of them are then assigned or sublet, Landlord, in addition to any other
remedies provided in this Lease or provided by law, may, at its option, collect
directly from such assignee or subtenant all rents due and becoming due to
Tenant under such assignment or sublease and apply such rent against any sums
due to Landlord from Tenant under this Lease, and no such collection shall be
construed to constitute a novation or release of Tenant from the further
performance of Tenant’s obligations under this Lease. No consent by Landlord
hereunder shall be deemed a waiver or release of the obligation to obtain
Landlord’s consent to any future matter requiring its consent hereunder.

 

9



--------------------------------------------------------------------------------

9.3 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below), when and as such Increased Rent
is received by Tenant. As used in this Section, “Increased Rent” shall mean the
excess of (a) all rent and other consideration which Tenant is entitled to
receive by reason of any sale, sublease, assignment or other transfer of this
Lease, over (b) the sum of (i) the rent otherwise payable by Tenant under this
Lease at such time and (ii) the reasonable costs incurred by Tenant for leasing
commissions and tenant improvements in connection with such sublease, assignment
or other transfer. For purposes of the foregoing, any consideration received by
Tenant in form other than cash shall be valued at its fair market value as
determined by Landlord in good faith.

9.4 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if an Event of Default then exists or
the proposed assignee or sublessee is an entity: (a) with which Landlord is
already in negotiation; (b) is already an occupant of the Building unless
Landlord is unable to provide the amount of space required by such occupant; (c)
is a governmental agency; (d) is incompatible with the character of occupancy of
the Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or (f)
would subject the Premises to a use which would: (i) violate any exclusive right
granted to another tenant of the Building; (ii) require any addition to or
modification of the Premises or the Building in order to comply with building
code or other governmental requirements; or (iii) involve a violation of Section
1.2. Tenant expressly agrees that for the purposes of any statutory or other
requirement of reasonableness on the part of Landlord, Landlord’s refusal to
consent to any assignment or sublease for any of the reasons described in this
Section 9.4, shall be conclusively deemed to be reasonable.

9.5 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee, regardless of whether Landlord shall consent to,
refuse consent, or determine that Landlord’s consent is not required for, such
assignment, pledge or sublease. Any purported sale, assignment, mortgage,
transfer of this Lease or subletting which does not comply with the provisions
of this Article 9 shall be void.

9.6 Notwithstanding the above, but only after reasonable prior notice to
Landlord, Tenant shall have the right to assign this Lease or sublet the
Premises in whole or in part to (A) an entity controlled by, in control of, or
under common control with, Tenant or (B) a successor entity resulting from an
acquisition, merger, spin off or consolidation (such successor entity under this
subclause (B) shall be referred to herein as a “Successor Entity”) without the
need to obtain Landlord’s consent so long, in the case of a Successor Entity,
such Successor Entity shall have a tangible net worth as of the date of such
assignment or sublease at least equal to or greater than the tangible net worth
of Tenant as of the date of this Lease.

 

10. INDEMNIFICATION.

None of the Landlord Entities shall be liable and Tenant hereby waives all
claims against them for any damage to any property or any injury to any person
in or about the Premises or the Building by or from any cause whatsoever
(including without limiting the foregoing, rain or water leakage of any
character from the roof, windows, walls, basement, pipes, plumbing works or
appliances, the Building not being in good condition or repair, gas, fire, oil,
electricity or theft), except to the extent due to the negligence or willful
misconduct of a Landlord Entity or prohibited by applicable law. Tenant shall
protect, indemnify and hold the Landlord Entities harmless from and against any
and all loss, claims, liability or costs (including court costs and attorney’s
fees) incurred by reason of (a) any damage to any property (including but not
limited to property of any Landlord Entity) or any injury (including but not
limited to death) to any person occurring in, on or about the Premises or the
Building to the extent that such injury or damage shall be caused by or arise
from any actual act, neglect, fault, or omission by or of Tenant or any Tenant
Entity to meet any standards imposed by any duty with respect to the injury or
damage; (b) the conduct or management of any work or thing whatsoever done by
the Tenant in or about the Premises or from transactions of the Tenant
concerning the Premises; (c) Tenant’s failure to comply with any and all
governmental laws, ordinances and regulations applicable to the condition or use
of the Premises or its occupancy; or (d) any breach or default on the part of
Tenant in the performance of any covenant or agreement on the part of the Tenant
to be performed pursuant to this Lease. The provisions of this Article shall
survive the termination of this Lease with respect to any claims or liability
accruing prior to such termination.

 

10



--------------------------------------------------------------------------------

11. INSURANCE.

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies on a per occurrence and per location
basis to protect the Landlord Entities against any liability to the public or to
any invitee of Tenant or a Landlord Entity incidental to the use of or resulting
from any accident occurring in or upon the Premises with a limit of not less
than $1,000,000 per occurrence and not less than $2,000,000 in the annual
aggregate, or such larger amount as Landlord may prudently require from time to
time, covering bodily injury, property damage liability, personal
injury/advertising liability, independent contractors and blanket contractual
liability and $2,000,000 products/completed operations aggregate; (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $1,000,000 per accident; (c) Worker’s Compensation Insurance including
a waiver of subrogation in favor of Landlord and with limits as required by
statute with Employers Liability and limits of $500,000 each accident, $500,000
disease policy limit, $500,000 disease—each employee; (d) Umbrella / Excess
liability policy providing coverage over and above applicable underlying
Commercial General Liability, Business Auto and Workers Compensation/Employers
Liability policies with coverage not more restrictive than the underlying
liability with limits acceptable to manager or owner, but at a minimum
$5,000,000 per occurrence and in the aggregate; (e) All Risk or Special Form
coverage protecting against loss of or damage to the Building and Tenant’s
alterations, additions, improvements, carpeting, floor coverings, panelings,
decorations, fixtures, inventory and other business personal property situated
in or about the Premises to the full replacement value of the property so
insured; and (f) Business Interruption Insurance with limit of liability
representing loss of at least approximately twelve (12) months of income.

11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord Entities as additional insureds (General Liability) and loss payee
(Property—Special Form); (c) shall be primary and non-contributory with regard
to any other insurance that may be available to Landlord Entities and Landlord’s
property manager; (d) be issued by an insurance company with a minimum Best’s
rating of “A-:VII” during the Term; and (e) provide that said insurance shall
not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on ACORD Form 25 and a certificate of Property insurance on
ACORD form 28 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.

11.3 In addition to any insurance required of Tenant, Tenant shall secure, pay
for and maintain or cause Tenant’s Contractors and Sub-Contractors to secure,
pay for and maintain during the continuance of construction and fixturing or
work thereafter within the Building or Premises, insurance at a minimum equal to
above terms and limits of liability required by Tenant, including additional
insured status provided to Landlord and Landlord’s property manager on a primary
and non-contributory basis.

11.4 Landlord shall maintain property insurance for the Building’s replacement
value (excluding property required to be insured by Tenant, it being agreed that
Landlord shall have no obligation to provide insurance for such property), less
a commercially-reasonable deductible if Landlord so chooses. Landlord may, but
is not obligated to, maintain such other insurance and additional coverages as
it may deem necessary. Tenant shall pay the cost of all insurance carried by
Landlord, as set forth in Section 4. The foregoing insurance policies and any
other insurance carried by Landlord shall be for the sole benefit of Landlord
and under Landlord’s sole control, and Tenant shall have no right or claim to
any proceeds thereof or any other rights thereunder.

 

12. WAIVER OF SUBROGATION.

Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other property damage insurance now or hereafter existing for the benefit of the
respective party and this waiver shall apply regardless of whether the damaged
property is insured. Each party shall obtain any special endorsements required
by their insurer to evidence compliance with the aforementioned waiver.

 

11



--------------------------------------------------------------------------------

13. SERVICES AND UTILITIES.

13.1 Subject to the other provisions of this Lease, Landlord agrees to furnish
to the Premises, subject to the rules and regulations of the Building prescribed
from time to time, water and sewer services suitable for Tenant’s permitted use
of the Premises. Tenant shall, upon demand from time to time, reimburse Landlord
for all water and sewer charges for the Premises, at the rates charged for such
services by the local public utility or agency, as the case may be, furnishing
the same. Landlord shall not be liable for, and Tenant shall not be entitled to,
any abatement or reduction of rental by reason of Landlord’s failure to furnish
any of the water or sewer services. Landlord shall use reasonable efforts to
remedy any interruption in the furnishing of such water and sewer services.

13.2 Beginning on the Commencement Date, Tenant (and not Landlord) shall be
responsible for furnishing all gas, electricity, telephone and other utility
services (other than water and sewer services), cleaning, janitorial and trash
removal services to the Premises. Tenant shall also furnish all electric light
bulbs, tubes and ballasts, battery packs for emergency lighting and fire
extinguishers. All such gas, electricity, HVAC, telephone and other utility
services shall be separately metered and Tenant shall pay all charges therefor,
together with any taxes, penalties, surcharges, maintenance charges or the like
pertaining thereto, directly to the provider of such services. For any period of
the Term during which any such services are not separately metered to Tenant,
Tenant shall pay such proportion of all charges jointly metered with other
premises in the Building as determined by Landlord, in its reasonable
discretion. Any such charges paid by Landlord and assessed against Tenant shall
be immediately payable to Landlord on demand and shall be additional rent
hereunder. Tenant agrees that its electrical demand requirements shall not
adversely affect the Building’s electrical system and will not exceed the
maximum from time to time permitted under applicable laws, and to repair at
Tenant’s sole cost any damage caused to the electrical system caused by Tenant’s
failure to observe this requirement.

 

14. HOLDING OVER.

Tenant shall pay Landlord for each day Tenant retains possession of the Premises
or part of them after termination of this Lease by lapse of time or otherwise at
the rate (“Holdover Rate”) which shall be One Hundred Fifty percent (150%) of
the Annual Rent for the last period prior to the date of such termination plus
all Rent Adjustments under Article 4, prorated on a daily basis, and also pay
all damages sustained by Landlord by reason of such retention. If Landlord gives
notice to Tenant of Landlord’s election to such effect, such holding over shall
constitute renewal of this Lease for a period from month to month at the
Holdover Rate, but if the Landlord does not so elect, no such renewal shall
result notwithstanding acceptance by Landlord of any sums due hereunder after
such termination; and instead, a tenancy at sufferance at the Holdover Rate
shall be deemed to have been created. In any event, no provision of this Article
14 shall be deemed to waive Landlord’s right of reentry or any other right under
this Lease or at law.

 

15. SUBORDINATION.

This Lease shall be subject and subordinate at all times to ground or underlying
leases and to the lien of any mortgages or deeds of trust now or hereafter
placed on, against or affecting the Building, Landlord’s interest or estate in
the Building, or any ground or underlying lease, provided the holder thereof
shall enter into a non-disturbance agreement with Tenant in such holder’s
standard form and provided, however, that if the lessor, mortgagee, trustee, or
holder of any such mortgage or deed of trust elects to have Tenant’s interest in
this Lease be superior to any such instrument, then, by notice to Tenant, this
Lease shall be deemed superior, whether this Lease was executed before or after
said instrument. Notwithstanding the foregoing, Tenant covenants and agrees to
execute and deliver within ten (10) days of Landlord’s written request such
further instruments evidencing such subordination or superiority of this Lease
as may be required by Landlord. Landlord to obtain and provide to Tenant prior
to the Construction Period Access Date a non-disturbance agreement from any
existing mortgage or lien holder substantially in the form attached as Exhibit
G.

 

16. RULES AND REGULATIONS.

Tenant shall faithfully observe and comply with all the rules and regulations as
set forth in Exhibit D to this Lease and all reasonable and non-discriminatory
modifications of and additions to them from time to time put into effect by
Landlord. Landlord shall not be responsible to Tenant for the non-performance by
any other tenant or occupant of the Building of any such rules and regulations.

 

12



--------------------------------------------------------------------------------

17. REENTRY BY LANDLORD.

17.1 Landlord reserves and shall at all times have the right to re-enter the
Premises at reasonable times upon advance notice (except in the event of
emergency) to inspect the same, to show said Premises to prospective purchasers
during the last twelve (12) months of the Term if Tenant has not exercised its
option to extend, mortgagees or tenants, and to alter, improve or repair the
Premises and any portion of the Building, without abatement of rent, and may for
that purpose erect, use and maintain scaffolding, pipes, conduits and other
necessary structures and open any wall, ceiling or floor in and through the
Building and Premises where reasonably required by the character of the work to
be performed, provided entrance to the Premises shall not be blocked thereby,
and further provided that the business of Tenant shall not be interfered with
unreasonably. Landlord shall have the right at any time to change the name,
number or designation by which the Building is commonly known. In the event that
Landlord damages any portion of any wall or wall covering, ceiling, or floor or
floor covering within the Premises, Landlord shall repair or replace the damaged
portion to match the original as nearly as commercially reasonable but shall not
be required to repair or replace more than the portion actually damaged. Tenant
hereby waives any claim for damages for any injury or inconvenience to or
interference with Tenant’s business, any loss of occupancy or quiet enjoyment of
the Premises, and any other loss occasioned by any action of Landlord authorized
by this Article 17.

17.2 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key and such other applicable items, such as access cards, with which
to unlock all of the doors in the Premises, excluding Tenant’s vaults and safes
or special security areas (designated in advance), and Landlord shall have the
right to use any and all means which Landlord may deem proper to open said doors
in an emergency to obtain entry to any portion of the Premises. As to any
portion to which access cannot be had by means of a key or keys, or such other
applicable items, in Landlord’s possession, Landlord after reasonable advance
notice to Tenant is authorized to gain access by such means as Landlord shall
elect and the cost of repairing any damage occurring in doing so shall be borne
by Tenant and paid to Landlord within five (5) days of Landlord’s demand.

 

18. DEFAULT.

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be “Events of Default” under this Lease:

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of seven (7) days after written notice that
such payment was not made when due, but if any two (2) such notices shall be
given, for the twelve (12) month period commencing with the date of such notice,
the failure to pay within seven (7) days after due any additional sum of money
becoming due to be paid to Landlord under this Lease during such period shall be
an Event of Default, without notice.

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within thirty (30) days (provided, however, that such thirty
(30) day cure period shall not apply to any such failure that involves a
hazardous or emergency condition) after written notice of such failure to Tenant
provided, however, that such failure shall not be an event of default if such
failure could not reasonably be cured during such twenty (20) day period, Tenant
has commenced the cure within such thirty (30) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

 

13



--------------------------------------------------------------------------------

18.1.4 Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

 

19. REMEDIES.

19.1 Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

19.1.1 Landlord may, at its election, by notice to Tenant, terminate this Lease
or terminate Tenant’s right to possession only, without terminating the Lease.

19.1.2 Upon any termination of this Lease, whether by lapse of time or
otherwise, or upon any termination of Tenant’s right to possession without
termination of the Lease, Tenant shall surrender possession and vacate the
Premises immediately, and deliver possession thereof to Landlord, and Tenant
hereby grants to Landlord full and free license to enter into and upon the
Premises in such event and to repossess Landlord of the Premises as of
Landlord’s former estate and to expel or remove Tenant and any others who may be
occupying or be within the Premises and to remove Tenant’s signs and other
evidence of tenancy and all other property of Tenant therefrom without being
deemed in any manner guilty of trespass, eviction or forcible entry or detainer,
and without incurring any liability for any damage resulting therefrom, Tenant
waiving any right to claim damages for such re-entry and expulsion, and without
relinquishing Landlord’s right to rent or any other right given to Landlord
under this Lease or by operation of law.

19.1.3 Upon any termination of this Lease, whether by lapse of time or
otherwise, Landlord shall be entitled to recover as damages, all rent, including
any amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of (a) the then present value (using a
discount rate equal to the then prime rate as published by the Wall Street
Journal, the “Discount Rate”) of the rent reserved in this Lease for the residue
of the stated Term of this Lease including any amounts treated as additional
rent under this Lease and all other sums provided in this Lease to be paid by
Tenant, minus the present value (calculated using the Discount Rate) of the fair
rental value of the Premises for such residue; (b) the value of the time and
expense necessary to obtain a replacement tenant or tenants, and the estimated
expenses described in Section 19.1.4 relating to recovery of the Premises,
preparation for reletting and for reletting itself; (c) the cost of performing
any other covenants which would have otherwise been performed by Tenant; and (d)
the value of any free or reduced rent provided for in this Lease and the
unamortized cost of any brokerage or other commissions and the unamortized cost
of alterations, if any, paid by Landlord pursuant to, or in connection with,
this Lease.

19.1.4 Upon any termination of Tenant’s right to possession only without
termination of the Lease (except as set forth in Section 19.1.4.3):

19.1.4.1 Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall
terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
additional rent, under this Lease for the full Term, and if Landlord so elects
Tenant shall continue to pay to Landlord the entire amount of the rent as and
when it becomes due, including any amounts treated as additional rent under this
Lease, for the remainder of the Term plus any other sums provided in this Lease
to be paid by Tenant for the remainder of the Term.

 

14



--------------------------------------------------------------------------------

19.1.4.2 Landlord shall use commercially reasonable efforts to relet the
Premises or portions thereof. Landlord and Tenant agree that nevertheless
Landlord shall at most be required to use only the same efforts Landlord then
uses to lease premises in the Building generally and that in any case that
Landlord shall not be required to give any preference or priority to the showing
or leasing of the Premises or portions thereof over any other space that
Landlord may be leasing or have available and may place a suitable prospective
tenant in any such other space regardless of when such other space becomes
available and that Landlord shall have the right to relet the Premises for a
greater or lesser term than that remaining under this Lease, the right to relet
only a portion of the Premises, or a portion of the Premises or the entire
Premises as a part of a larger area, and the right to change the character or
use of the Premises. In connection with or in preparation for any reletting,
Landlord may, but shall not be required to, make repairs, alterations and
additions in or to the Premises and redecorate the same to the extent Landlord
deems necessary or desirable, and Tenant shall pay the cost thereof, together
with Landlord’s expenses of reletting, including, without limitation, any
commission incurred by Landlord, within five (5) days of Landlord’s
demand. Landlord shall not be required to observe any instruction given by
Tenant about any reletting or accept any tenant offered by Tenant unless such
offered tenant has a credit-worthiness acceptable to Landlord and leases the
entire Premises upon terms and conditions including a rate of rent (after giving
effect to all expenditures by Landlord for tenant improvements, broker’s
commissions and other leasing costs) all no less favorable to Landlord than as
called for in this Lease, nor shall Landlord be required to make or permit any
assignment or sublease for more than the current term or which Landlord would
not be required to permit under the provisions of Article 9.

19.1.4.3 In the event that Landlord (i) terminates the Tenant’s right to
possession without terminating the Lease or (ii) terminates the Lease and elects
as its remedy to proceed under this Section 19.1.4.3 in lieu of the remedy set
forth in Section 19.1.3 above (provided that at any time thereafter, Landlord
may elect to proceed under Section 19.1.3 above), Tenant shall pay to Landlord
upon demand the full amount of all rent, including any amounts treated as
additional rent under this Lease and other sums reserved in this Lease for the
remaining Term, together with the costs of repairs, alterations, additions,
redecorating and Landlord’s expenses of reletting and the collection of the rent
accruing therefrom (including reasonable attorney’s fees and broker’s
commissions), as the same shall then be due or become due from time to time,
less only such consideration as Landlord may have received from any reletting of
the Premises, and Tenant agrees that Landlord may file suits from time to time
to recover any sums falling due under this Article 19 as they become due. Any
proceeds of reletting by Landlord in excess of the amount then owed by Tenant to
Landlord from time to time shall be credited against Tenant’s future obligations
under this Lease but shall not otherwise be refunded to Tenant or inure to
Tenant’s benefit.

19.2 Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant’s sole expense. Without limiting the
generality of the foregoing, Landlord may, at Landlord’s option, enter into and
upon the Premises if Landlord determines in its sole discretion that Tenant is
not maintaining, repairing or replacing anything for which Tenant is responsible
under this Lease or to otherwise effect compliance with Tenant’s obligations
under this Lease and correct the same, without being deemed in any manner guilty
of trespass, eviction or forcible entry and detainer and without incurring any
liability for any damage or interruption of Tenant’s business resulting
therefrom and Tenant agrees to reimburse Landlord within five (5) days of
Landlord’s demand as additional rent, for any expenses which Landlord may incur
in thus effecting compliance with Tenant’s obligations under this Lease, plus
interest from the date of expenditure by Landlord at the Default Rate.

19.3 If, on account of any breach or default by Tenant in Tenant’s obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney or collection
agency concerning or to enforce or defend any of Landlord’s rights or remedies
arising under this Lease or to collect any sums due from Tenant, Tenant agrees
to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. TENANT EXPRESSLY WAIVES ANY
RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE REQUIRED BY ANY
PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR TENANTS BUT NOT
REQUIRED BY THE TERMS OF THIS LEASE.

 

15



--------------------------------------------------------------------------------

19.4 Pursuit of any of the foregoing remedies shall not preclude pursuit of any
of the other remedies provided in this Lease or any other remedies provided by
law (all such remedies being cumulative), nor shall pursuit of any remedy
provided in this Lease constitute a forfeiture or waiver of any rent due to
Landlord under this Lease or of any damages accruing to Landlord by reason of
the violation of any of the terms, provisions and covenants contained in this
Lease.

19.5 No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord. No waiver by
Landlord of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease. Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Event of Default, unless Landlord so notifies
Tenant in writing. Forbearance by Landlord in enforcing one or more of the
remedies provided in this Lease upon an Event of Default shall not be deemed or
construed to constitute a waiver of such Event of Default or of Landlord’s right
to enforce any such remedies with respect to such Event of Default or any
subsequent Event of Default.

19.6 Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof. Tenant shall pay to Landlord, upon demand, any and all
expenses incurred in such removal and all storage charges against such property
so long as the same shall be in Landlord’s possession or under Landlord’s
control. Any such property of Tenant not retaken by Tenant from storage within
thirty (30) days after removal from the Premises shall, at Landlord’s option, be
deemed conveyed by Tenant to Landlord under this Lease as by a bill of sale
without further payment or credit by Landlord to Tenant.

 

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 5; and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

 

16



--------------------------------------------------------------------------------

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

21. QUIET ENJOYMENT.

Landlord represents and warrants that it has full right and authority to enter
into this Lease and that Tenant, while paying the rental and performing its
other covenants and agreements contained in this Lease, shall peaceably and
quietly have, hold and enjoy the Premises for the Term without hindrance or
molestation from all persons or entities lawfully claiming by or through
Landlord subject to the terms and provisions of this Lease. Landlord shall not
be liable for any interference or disturbance by other tenants or third persons
(other than parties claiming by or through Landlord), nor shall Tenant be
released from any of the obligations of this Lease because of such interference
or disturbance.

 

22. CASUALTY.

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within one hundred eighty (180) days, Landlord shall forthwith repair
the Premises and Building to substantially the same condition as before the
casualty and this Lease shall remain in full force and effect, except that
Tenant shall be entitled to a proportionate abatement in rent from the date of
such damage. Such abatement of rent shall be made pro rata in accordance with
the extent to which the damage and the making of such repairs shall interfere
with the use and occupancy by Tenant of the Premises from time to time. Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s determination shall be
binding on Tenant. For purposes of this Lease, the Building or Premises shall be
deemed “materially restored” if they are in such condition as would not prevent
or materially interfere with Tenant’s use of the Premises for the purpose for
which it was being used immediately before such damage.

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant,
provided that Landlord may require Tenant to pay to Landlord Tenant’s insurance
proceeds therefor, and Landlord may use such proceeds to restore the same.

22.4 Notwithstanding anything to the contrary contained in this Article: (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or of any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

 

17



--------------------------------------------------------------------------------

22.5 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request and is reasonably necessary to
undertake Landlord’s repair.

 

23. EMINENT DOMAIN.

If all or any substantial part of the Premises shall be taken or appropriated by
any public or quasi-public authority under the power of eminent domain, or
conveyance in lieu of such appropriation, either party to this Lease shall have
the right, at its option, of giving the other, at any time within thirty (30)
days after such taking, notice terminating this Lease, except that Tenant may
only terminate this Lease by reason of taking or appropriation, if such taking
or appropriation shall be so substantial as to materially interfere with
Tenant’s use and occupancy of the Premises. If neither party to this Lease shall
so elect to terminate this Lease, the rental thereafter to be paid shall be
adjusted on a fair and equitable basis under the circumstances. In addition to
the rights of Landlord above, if any substantial part of the Building shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain or conveyance in lieu thereof, and regardless of whether the
Premises or any part thereof are so taken or appropriated, Landlord shall have
the right, at its sole option, to terminate this Lease. Landlord shall be
entitled to any and all income, rent, award, or any interest whatsoever in or
upon any such sum, which may be paid or made in connection with any such public
or quasi-public use or purpose, and Tenant hereby assigns to Landlord any
interest it may have in or claim to all or any part of such sums, other than any
separate award which may be made with respect to Tenant’s trade fixtures and
moving expenses; Tenant shall make no claim for the value of any unexpired Term.

 

24. SALE BY LANDLORD.

In event of a sale or conveyance by Landlord of the Building, the same shall
operate to release Landlord from any future liability upon any of the covenants
or conditions, expressed or implied, contained in this Lease in favor of Tenant,
and in such event Tenant agrees to look solely to the responsibility of the
successor in interest of Landlord in and to this Lease. Except as set forth in
this Article 24, this Lease shall not be affected by any such sale and Tenant
agrees to attorn to the purchaser or assignee. If any security has been given by
Tenant to secure the faithful performance of any of the covenants of this Lease,
Landlord may transfer or deliver said security, as such, to Landlord’s successor
in interest and thereupon Landlord shall be discharged from any further
liability with regard to said security.

 

25. ESTOPPEL CERTIFICATES.

Within ten (10) days following any written request which Landlord may make from
time to time, Tenant shall execute and deliver to Landlord or mortgagee or
prospective mortgagee a sworn statement substantially in the form of Exhibit H
certifying: (a) the date of commencement of this Lease; (b) the fact that this
Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this Lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid; (d)
the fact that there are no current defaults under this Lease by either Landlord
or Tenant except as specified in Tenant’s statement; and (e) such other matters
as may be requested by Landlord. Landlord and Tenant intend that any statement
delivered pursuant to this Article 25 may be relied upon by any mortgagee,
beneficiary or purchaser. Tenant irrevocably agrees that if Tenant fails to
execute and deliver such certificate within such ten (10) day period Landlord or
Landlord’s beneficiary or agent may execute and deliver such certificate on
Tenant’s behalf, and that such certificate shall be fully binding on Tenant.

 

18



--------------------------------------------------------------------------------

26. SURRENDER OF PREMISES.

26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises. In the event
of Tenant’s failure to arrange such joint inspections and/or participate in
either such inspection, Landlord’s inspection at or after Tenant’s vacating the
Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

26.2 On or before the date that Tenant, and anyone claiming by, through or under
Tenant, vacates the Premises, and immediately prior to the time that Tenant
delivers the Premises to Landlord, Tenant shall, to the reasonable satisfaction
of Landlord:

 

  (i) Decommission all laboratory space in and about the Leased Premises,
including without limitation, in accordance with applicable laws and best
practices for similarly used laboratory space, and to the satisfaction of
Landlord and any governmental authority involved in the closure;

 

  (ii) Terminate all licenses, permits, registrations and consents obtained by
Tenant for the use or storage of Hazardous Materials at the Premises;

 

  (iii) Remove from the Premises and dispose of all Hazardous Materials stored
in the Premises in compliance with applicable laws (including, without
limitation, all environmental, health and safety laws);

 

  (iv) Decontaminate all surfaces and fixed equipment in the Premises;

 

  (v) Review and remediate and properly dispose of any specific Hazardous
Materials that may be associated with any laboratory fixtures used by Tenant in
the Premises; and

 

  (vi) Provide to Landlord a copy of its most current chemical waste removal
manifest and a certification from Tenant executed by an officer of Tenant that
no Hazardous Materials or other potentially dangerous or harmful chemicals
brought into the Premises by Tenant or any “Tenant’s Parties” (as such term is
defined in Article 30) from and after the date that Tenant first took occupancy
of the Premises remain in the Premises.

26.3 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including, without limitation, carpeting
(collectively, “Alterations”), shall be and remain the property of Tenant during
the Term. Upon the expiration or sooner termination of the Term, all Alterations
shall become a part of the realty and shall belong to Landlord without
compensation, and title shall pass to Landlord under this Lease as by a bill of
sale. At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises in good condition and repair, together with all
Alterations by whomsoever made, broom clean and free of all debris, excepting
only ordinary wear and tear and damage by fire or other
casualty. Notwithstanding the foregoing, if Landlord so elects by notice to
Tenant at the time Landlord approves the plans therefor (or if Landlord’s
approval was not obtained or required, by notice to Tenant at least thirty (30)
days prior to expiration of the Term) Tenant shall, at Tenant’s expense, remove
any Alterations so designated by Landlord and repair any damage caused thereby.

26.4 Tenant must, at Tenant’s sole cost, remove upon termination of this Lease,
any and all of Tenant’s furniture, furnishings, equipment, movable partitions of
less than full height from floor to ceiling and other trade fixtures and
personal property, as well as all data/telecommunications cabling and wiring
installed by or on behalf of Tenant, whether inside walls, under any raised
floor or above any ceiling (collectively, “Personalty”). Personalty not so
removed shall be deemed abandoned by the Tenant and title to the same shall
thereupon pass to Landlord under this Lease as by a bill of sale, but Tenant
shall remain responsible for the cost of removal and disposal of such
Personalty, as well as any damage caused by such removal.

 

19



--------------------------------------------------------------------------------

26.5 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term. Any otherwise unused Security Deposit may be
credited against the amount payable by Tenant under this Lease.

 

27. NOTICES.

Any notice or document required or permitted to be delivered under this Lease
shall be addressed to the intended recipient, by fully prepaid registered or
certified United States Mail return receipt requested, or by reputable
independent contract delivery service furnishing a written record of attempted
or actual delivery, and shall be deemed to be delivered when tendered for
delivery to the addressee at its address set forth on the Reference Pages, or at
such other address as it has then last specified by written notice delivered in
accordance with this Article 27, or if to Tenant at either its aforesaid address
or if Tenant has vacated the Premises then to its last known registered office
or home of a general partner or individual owner, whether or not actually
accepted or received by the addressee. Any such notice or document may also be
personally delivered if a receipt is signed by and received from, the
individual, if any, named in Tenant’s Notice Address.

 

28. TAXES PAYABLE BY TENANT.

In addition to rent and other charges to be paid by Tenant under this Lease,
Tenant shall reimburse to Landlord, upon demand, any and all taxes payable by
Landlord (other than net income taxes) whether or not now customary or within
the contemplation of the parties to this Lease: (a) upon, allocable to, or
measured by or on the gross or net rent payable under this Lease, including
without limitation any gross income tax or excise tax levied by the State, any
political subdivision thereof, or the Federal Government with respect to the
receipt of such rent; (b) upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy of the
Premises or any portion thereof, including any sales, use or service tax imposed
as a result thereof; (c) upon or measured by the Tenant’s gross receipts or
payroll or the value of Tenant’s equipment, furniture, fixtures and other
personal property of Tenant or leasehold improvements, alterations or additions
located in the Premises; or (d) upon this transaction or any document to which
Tenant is a party creating or transferring any interest of Tenant in this Lease
or the Premises. In addition to the foregoing, Tenant agrees to pay, before
delinquency, any and all taxes levied or assessed against Tenant and which
become payable during the term hereof upon Tenant’s equipment, furniture,
fixtures and other personal property of Tenant located in the Premises.

 

29. SIGNAGE.

Landlord, at its expense, shall provide a building standard tenant
identification sign in the lobby of the Building and on the monument sign near
the main Building entrance. Tenant, at its expense, shall have the exclusive
right to maintain one (1) sign on the Crosby Drive side of the Building as long
as Tenant shall occupy at least fifty percent (50%) of the Building; provided
that the design, color, size, installation method and exact location of such
sign shall be subject to Landlord’s approval which approval shall not be
unreasonably conditioned or delayed. Tenant shall obtain and maintain, at
Tenant’s sole cost and expense, all necessary governmental approvals for such
sign.

 

30. PARKING.

30.1 Tenant shall at all times abide by and shall cause each of Tenant’s
employees, agents, customers, visitors, invitees, licensees, contractors,
assignees and subtenants (collectively, “Tenant’s Parties”) to abide by any
rules and regulations (“Rules”) for use of the parking facilities that Landlord
reasonably establishes from time to time, and otherwise agrees to use the
parking facilities in a safe and lawful manner. Landlord reserves the right to
adopt, modify and enforce the Rules governing the use of the parking facilities
from time to time including any key-card, sticker or other identification or
entrance system and hours of operation. Landlord may refuse to permit any person
who violates such Rules to park in the parking facilities, and any violation of
the Rules shall subject the car to removal from the parking facilities.

30.2 Tenant acknowledges that the parking facilities may be closed entirely or
in part in order to make repairs or perform maintenance services, or to alter,
modify, re-stripe or renovate the parking facilities, or if required

 

20



--------------------------------------------------------------------------------

by casualty, strike, condemnation, act of God, governmental law or requirement
or other reason beyond the operator’s reasonable control. In the event of such
partial or total closure, Landlord shall use reasonable efforts to provide
adequate alterative parking for Tenant and its employees.

30.3 Tenant acknowledges that to the fullest extent permitted by law, Landlord
shall have no liability for any damage to property or other items located in the
parking areas of the Project (including without limitation, any loss or damage
to tenant’s automobile or the contents thereof due to theft, vandalism or
accident), nor for any personal injuries or death arising out of the use of the
parking facilities by Tenant or any Tenant’s Parties, unless such loss or damage
results from Landlord’s gross negligence or willful misconduct. Tenant and
Tenant’s Parties each hereby voluntarily releases, discharges, waives and
relinquishes any and all actions or causes of action for personal injury or
property damage occurring to Tenant or any of Tenant’s Parties arising as a
result of parking in the parking facilities, or any activities incidental
thereto, wherever or however the same may occur, and further agrees that Tenant
will not prosecute any claim for personal injury or property damage against
Landlord or any of its officers, agents, servants or employees for any said
causes of action and in all events, Tenant agrees to look first to its insurance
carrier and to require that Tenant’s Parties look first to their respective
insurance carriers for payment of any losses sustained in connection with any
use of the parking facilities. Tenant hereby waives on behalf of its insurance
carriers all rights of subrogation against Landlord or Landlord’s agents.

 

31. DEFINED TERMS AND HEADINGS.

The Article headings shown in this Lease are for convenience of reference and
shall in no way define, increase, limit or describe the scope or intent of any
provision of this Lease. Any indemnification or insurance of Landlord shall
apply to and inure to the benefit of all the following “Landlord Entities”,
being Landlord, Landlord’s investment manager, and the trustees, boards of
directors, officers, general partners, beneficiaries, stockholders, employees
and agents of each of them. Any option granted to Landlord shall also include or
be exercisable by Landlord’s trustee, beneficiary, agents and employees, as the
case may be. In any case where this Lease is signed by more than one person, the
obligations under this Lease shall be joint and several. The terms “Tenant” and
“Landlord” or any pronoun used in place thereof shall indicate and include the
masculine or feminine, the singular or plural number, individuals, firms or
corporations, and their and each of their respective successors, executors,
administrators and permitted assigns, according to the context hereof. The term
“rentable area” shall mean the rentable area of the Premises or the Building as
calculated by the Landlord on the basis of the plans and specifications of the
Building including a proportionate share of any common areas. Tenant hereby
accepts and agrees to be bound by the figures for the rentable square footage of
the Premises and Tenant’s Proportionate Share shown on the Reference Pages;
however, Landlord may adjust either or both figures if there is manifest error,
addition or subtraction to the Building, remeasurement or other circumstance
reasonably justifying adjustment. The term “Building” refers to the structure in
which the Premises are located and the common areas (parking lots, sidewalks,
landscaping, etc.) appurtenant thereto.

 

32. TENANT’S AUTHORITY.

If Tenant signs as a corporation, partnership, trust or other legal entity each
of the persons executing this Lease on behalf of Tenant represents and warrants
that Tenant has been and is qualified to do business in the state in which the
Building is located, that the entity has full right and authority to enter into
this Lease, and that all persons signing on behalf of the entity were authorized
to do so by appropriate actions. Tenant agrees to deliver to Landlord,
simultaneously with the delivery of this Lease, a corporate resolution, proof of
due authorization by partners, opinion of counsel or other appropriate
documentation reasonably acceptable to Landlord evidencing the due authorization
of Tenant to enter into this Lease.

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are (i)
the target of any sanctions program that is established by Executive Order of
the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot
Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or (iii)
named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.

 

21



--------------------------------------------------------------------------------

33. FINANCIAL STATEMENTS AND CREDIT REPORTS.

At Landlord’s request, not more than once annually (except in connection with a
proposed sale or financing of the Building), Tenant shall deliver to Landlord a
copy, certified by an officer of Tenant as being a true and correct copy, of
Tenant’s most recent audited financial statement, or, if unaudited, certified by
Tenant’s chief financial officer as being true, complete and correct in all
material respects.

 

34. COMMISSIONS.

Each of the parties represents and warrants to the other that it has not dealt
with any broker or finder in connection with this Lease, except as described on
the Reference Pages. Landlord and Tenant shall each indemnify, defend and hold
the other party harmless from and against any and all claims by any real estate
broker or salesman (other than the broker(s) described on the Reference Pages)
whom the indemnifying party authorized, retained or employed, or acted by
implication to authorize, retain or employ, to act for the indemnifying party in
connection with this Lease.

 

35. TIME AND APPLICABLE LAW.

Time is of the essence of this Lease and all of its provisions. This Lease shall
in all respects be governed by the laws of the state in which the Building is
located.

 

36. SUCCESSORS AND ASSIGNS.

Subject to the provisions of Article 9, the terms, covenants and conditions
contained in this Lease shall be binding upon and inure to the benefit of the
heirs, successors, executors, administrators and assigns of the parties to this
Lease.

 

37. ENTIRE AGREEMENT.

This Lease, together with its exhibits, contains all agreements of the parties
to this Lease and supersedes any previous negotiations. There have been no
representations made by the Landlord or any of its representatives or
understandings made between the parties other than those set forth in this Lease
and its exhibits. This Lease may not be modified except by a written instrument
duly executed by the parties to this Lease.

 

38. EXAMINATION NOT OPTION.

The parties shall not be bound by this Lease until each has received a copy of
this Lease duly executed and delivered by the other. Notwithstanding anything
contained in this Lease to the contrary, Landlord may withhold delivery of
possession of the Premises from Tenant until such time as Tenant has paid to
Landlord any security deposit required by Article 5, the first month’s rent as
set forth in Article 3 and any sum owed pursuant to this Lease.

 

39. RECORDATION.

Tenant shall not record or register this Lease or a short form memorandum hereof
without the prior written consent of Landlord, and then shall pay all charges
and taxes incident such recording or registration. Landlord shall sign and
deliver a mutually agreeable short form memorandum of lease simultaneously with
the Lease.

 

22



--------------------------------------------------------------------------------

40. LIMITATION OF LANDLORD’S LIABILITY.

Redress for any claim against Landlord under this Lease shall be limited to and
enforceable only against and to the extent of Landlord’s interest in the
Building and any proceeds therefrom first arising after the date of a final
judgment against Landlord in favor of Tenant.

 

41. COUNTERPARTS.

This Lease may be executed in one or more counterparts, including any facsimile
or other electronic version of same, each of which shall be deemed an original,
but all of which when taken together shall constitute one agreement. Any
facsimile or other electronic signature shall constitute a valid and binding
method for executing this Lease. Executed counterparts of this Lease exchanged
by facsimile transmission or other electronic means shall be fully enforceable.

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

23



--------------------------------------------------------------------------------

Landlord under this Lease are not intended to be and shall not be personally
binding on, nor shall any resort be had to the private properties of, any of its
or its investment manager’s trustees, directors, officers, partners,
beneficiaries, members, stockholders, employees, or agents, and in no case shall
Landlord be liable to Tenant hereunder for any lost profits, damage to business,
or any form of special, indirect or consequential damages.

IN WITNESS WHEREOF, Landlord and Tenant have caused this Lease to be duly
executed, under seal, by persons hereunto duly authorized, as of the Lease
Reference Date first set forth above in the Reference Pages.

 

LANDLORD:     TENANT: WS NV 15 CROSBY DRIVE, LLC, a Delaware limited liability
company     OCULAR THERAPEUTIX, INC., a Delaware corporation By:  

/s/ Scott R. Tully

    By:  

/s/ W. Bradford Smith

Name:   Scott R. Tully     Name:   Bradford Smith Title:   Manager     Title:  
CFO Dated:   June 17, 2016     Dated:   June 15, 2016

 

24



--------------------------------------------------------------------------------

EXHIBIT A –PLAN DEPICTING THE PREMISES AND THE BUILDING

attached to and made a part of Lease bearing the

Lease Reference Date as of May 31, 2016 between

WS NV 15 Crosby Drive, LLC, as Landlord and

Ocular Therapeutix, Inc., as Tenant

Exhibit A is intended only to show the general outline of the Premises and the
location of the Building as of the Lease Reference Date. The depiction of
interior windows, cubicles, modules, furniture and equipment in this Exhibit is
for illustrative purposes only, but does not mean that such items
exist. Landlord is not required to provide, install or construct any such items.
It does not in any way supersede any of Landlord’s rights set forth in the Lease
with respect to arrangements and/or locations of public parts of the Building
and changes in such arrangements and/or locations. It is not to be scaled; any
measurements or distances shown should be taken as approximate.

 

A-1



--------------------------------------------------------------------------------

LOGO [g220865g0806064548173.jpg]

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B – INITIAL ALTERATIONS

attached to and made a part of Lease bearing the

Lease Reference Date as of May 31, 2016 between

WS NV 15 Crosby Drive, LLC, as Landlord and

Ocular Therapeutix, Inc., as Tenant

1. Acceptance of Premises. Tenant accepts the Premises in their “AS-IS”
condition on the date that this Lease is entered into except that, on the
Construction Access Period Date, any loose floor tiles in the Building lobby
will be repaired, the walk in freezer on the second (2nd) floor of the Building
shall be removed, the roof and foundation shall be in good repair and all
existing mechanical (including updating of elevator inspections), electrical,
HVAC (including in the Building lobby), lighting, life safety and plumbing
systems will be in good working order, the loading dock garage doors shall be
properly functioning and all code compliance upgrades to the Building required
in its current condition and configuration, if any, will have been
performed. Additionally, the items set forth on Exhibit C to this Lease (the
“Items To Remain”) shall be delivered to Tenant on the Construction Access
Period Date in their then “as is” condition, without any representation or
warranty by Landlord as to their functionality or fitness for operation or
otherwise. Without limiting the generality of the immediately preceding
sentence, Landlord shall have no obligation to remove or remediate any Hazardous
Materials that may be present in or on any of the Items To Remain.

2. Space Plans.

(a) Preparation and Delivery. Within ninety (90) days after the execution and
delivery of this Lease (the “Space Plans Delivery Deadline”), Tenant shall
deliver to Landlord space plans prepared by an architect approved by Landlord
(the “Architect”) depicting improvements to be installed in the Premises by
Tenant (the “Space Plans”). Landlord shall reimburse Tenant for up to $7,071.00
in the aggregate for the cost of preparing the Space Plans within thirty (30)
days of Tenant’s presentation to Landlord of an invoice therefor.

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted Space Plans within seven (7) Business Days after Tenant’s submission
thereof. If Landlord disapproves of such Space Plans, then Landlord shall notify
Tenant thereof specifying in reasonable detail the reasons for such disapproval,
in which case Tenant shall, within three (3) Business Days after such notice,
revise such Space Plans in accordance with Landlord’s objections and submit to
Landlord for its review and approval. Landlord shall notify Tenant in writing
whether it approves of the resubmitted Space Plans within three (3) Business
Days after its receipt thereof. This process shall be repeated until the Space
Plans have been finally approved by Landlord and Tenant. Failure of Landlord to
provide its written approval or disapproval with comments within such time
period(s) shall be a deemed approval.

3. Working Drawings.

(a) Preparation and Delivery. On or before the tenth (10th) day following the
date on which the Space Plans are approved by Landlord and Tenant (such earlier
date is referred to herein as the “Working Drawings Delivery Deadline”), Tenant
shall provide to Landlord for its approval final working drawings, prepared by
the Architect, of all improvements that Tenant proposes to install in the
Premises; such working drawings shall include the partition layout, ceiling
plan, electrical outlets and switches, telephone outlets, drawings for any
modifications to the mechanical and plumbing systems of the Building, and
detailed plans and specifications for the construction of the improvements
called for under this Exhibit in accordance with all applicable Laws.

Failure of Landlord to provide its written approval or disapproval with comments
within such time period(s) shall be a deemed approval.

(b) Approval Process. Landlord shall notify Tenant whether it approves of the
submitted working drawings within ten (10) Business Days after Tenant’s
submission thereof. If Landlord disapproves of such working drawings, then
Landlord shall notify Tenant thereof specifying in reasonable detail the reasons
for such disapproval, in which case Tenant shall, within ten (10) Business Days
after such notice, endeavor to revise such working drawings in accordance with
Landlord’s objections and submit the revised working drawings to Landlord

 

B-1



--------------------------------------------------------------------------------

for its review and approval. Landlord shall notify Tenant in writing whether it
approves of the resubmitted working drawings within ten (10) Business Days after
its receipt thereof. This process shall be repeated until the working drawings
have been finally approved by Tenant and Landlord.

(c) Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s structure or any of the Building
systems, then the working drawings pertaining thereto must be approved by
Landlord’s engineer. Landlord’s approval of such working drawings shall not be
unreasonably withheld, provided that (1) they comply with all Laws, (2) the
improvements depicted thereon do not adversely affect (in the reasonable
discretion of Landlord) the Building’s structure or the Building systems, or the
exterior appearance of the Building, (3) such working drawings are sufficiently
detailed to allow construction of the improvements in a good and workmanlike
manner, and (4) the improvements depicted thereon conform to the rules and
regulations promulgated from time to time by Landlord for the construction of
tenant improvements (a copy of which has been delivered to Tenant). As used
herein, “Working Drawings” shall mean the final working drawings approved by
Landlord, as amended from time to time by any approved changes thereto, and
“Work” shall mean all improvements to be constructed in accordance with and as
indicated on the Working Drawings, together with any work required by
governmental authorities to be made to other areas of the Building as a result
of the improvements indicated by the Working Drawings. Landlord’s approval of
the Working Drawings shall not be a representation or warranty of Landlord that
such drawings are adequate for any use or comply with any Law, but shall merely
be the consent of Landlord thereto. Tenant shall, at Landlord’s request, sign
the Working Drawings to evidence its review and approval thereof. After the
Working Drawings have been approved, Tenant shall cause the Work to be performed
in substantial accordance with the Working Drawings.

4. Construction Work. Upon receipt of the approvals described above, Tenant
shall commence and prosecute the Work to completion in accordance with Section 6
of this Lease.

5. Costs. The entire cost of performing the Work (including design of the Work
and preparation of the Working Drawings, costs of construction labor and
materials, additional janitorial services, general tenant signage, related taxes
and insurance costs, all of which costs are herein collectively called the
“Total Construction Costs”) shall be paid by Tenant, subject to Section 6
hereof. Landlord will not charge a construction management or similar fee for
the Work, but Tenant shall reimburse Landlord for its out-of-pocket expenses in
engaging unrelated consultants to review specialized improvements or
installations, not to exceed $2,000 in any one instance or $5,000 in
total. There shall be no Tenant charge for utilities, loading docks or elevators
during the construction period.

6. Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $2,828,480.00 ($40.00 per rentable square foot in the
Premises) (the “Construction Allowance”) to be applied toward the Total
Construction Costs. The Construction Allowance shall be disbursed not more than
once monthly to Tenant or its contractor(s) toward the payment of the Total
Construction Costs, if, as, and when the cost of the Work is actually incurred
and required to be paid by Tenant, within thirty (30) days of Tenant’s
presentation to Landlord of (a) an AIA disbursement form signed by Architect and
certifying as to the dollar amount of the disbursement requested and the then
percentage completion of the Work, (b) paid invoices for the costs of the Work
sought to be reimbursed and (c) partial lien waivers for the costs of the Work
sought to be reimbursed (and a full lien waiver in the case of the final
disbursement of the Construction Allowance) from the general contractor and all
subcontractors having subcontracts of $10,000 or more. The Construction
Allowance must be used on or before December 31, 2017, or it shall be deemed
forfeited with no further obligation by Landlord with respect thereto.

7. Construction Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of change orders will be as follows,
provided that either party may change its representative upon written notice to
the other:

Landlord’s Representative:

c/o Novaya Real Estate Ventures, LLC

120 Water Street, Third Floor

Boston, MA 02109

Attn: Erika E. Clarke, Vice President of Asset Management

 

B-2



--------------------------------------------------------------------------------

Tenant’s Representative:

Jim Fortune, COO, Ocular Therapeutix, Inc.

8. Miscellaneous. To the extent not inconsistent with this Exhibit, Section 6 of
this Lease shall govern the performance of the Work and Landlord’s and Tenant’s
respective rights and obligations regarding the improvements installed pursuant
thereto.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C – LIST OF ITEMS TO REMAIN

Ground level:

Atlas Copco air compressor

Lab gas tank switching system.

Walk in freezer

1st floor

Lobby reception desk

Lab liquid waste PH adjustment system

2nd floor

Material caging

Fitness center lockers

Lab case work/benches attached to the floors or walls

Ventilation hoods that are directly connected to the Lab exhaust system

Lab sinks

Dishwasher in lab

Eyewash / shower systems

Building in General:

Building automation computer/software/License

Video surveillance recording equipment

Access control computer/software/License

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D – RULES AND REGULATIONS

attached to and made a part of Lease bearing the

Lease Reference Date as of May 31, 2016 between

WS NV 15 Crosby Drive, LLC, as Landlord and

Ocular Therapeutix, Inc., as Tenant

1. Except as expressly set forth in Section 29 of this Lease, no sign, placard,
picture, advertisement, name or notice shall be installed or displayed on any
part of the outside or inside of the Building without the prior written consent
of Landlord. Landlord shall have the right to remove, at Tenant’s expense and
without notice, any sign installed or displayed in violation of this rule. All
approved signs or lettering on doors and walls shall be printed, painted,
affixed or inscribed at Tenant’s expense by a vendor designated or approved by
Landlord. In addition, Landlord reserves the right to change from time to time
the format of the signs or lettering and to require previously approved signs or
lettering to be appropriately altered.

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises or Building, Tenant shall immediately discontinue such use. No awning
shall be permitted on any part of the Premises. Tenant shall not place anything
or allow anything to be placed against or near any glass partitions or doors or
windows which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

3. Tenant shall not alter any lock or other access device or install a new or
additional lock or access device or bolt on any door of its Premises without the
prior written consent of Landlord. Tenant, upon the termination of its tenancy,
shall deliver to Landlord the keys or other means of access to all doors.

4. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord.

5. Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

6. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.

7. Intentionally deleted.

8. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens, toaster ovens or equipment
for brewing coffee, tea, hot chocolate and similar beverages shall be permitted,
provided that such equipment and use is in accordance with all applicable
federal, state and city laws, codes, ordinances, rules and regulations.

9. Tenant shall use due care with any material-handling equipment in the
Building. Forklifts which operate on asphalt areas shall only use tires that do
not damage the asphalt.

10. Tenant shall not use the name of the Building or any photograph or other
likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.

 

D-1



--------------------------------------------------------------------------------

11. All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.

13. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.

14. Intentionally deleted.

15. No person shall go on the roof without Landlord’s permission, which shall
not be unreasonably withheld or delayed (which permission may be requested and
granted by e-mail); provided, however, that no such permission shall be required
for Tenant’s periodic inspections and maintenance of Tenant’s then existing roof
equipment so long as (i) no roof installations, roof penetrations or roof
attachments are made in connection with such inspections and maintenance by
Tenant, and (ii) Tenant shall reimburse Landlord for the cost of any repairs to
the roof (if applicable) that are made necessary by such inspections and
maintenance by Tenant.

16. Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any exterior areas serving the
Building.

17. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises,
the Building or parking lot.

18. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.

19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

20. Any toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who, or whose employees or invitees, shall have
caused it.

21. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.

22. Any directory of the Building or project of which the Building is a part
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only and Landlord reserves the right to exclude any
other names.

 

D-2



--------------------------------------------------------------------------------

23. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

24. Any equipment belonging to Tenant which causes noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenants in the Building
(if applicable) shall be placed and maintained by Tenant, at Tenant’s expense,
on vibration eliminators or other devices sufficient to eliminate the noise or
vibration.

25. Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective
premises. Access areas are not for the use of the general public and Landlord
shall in all cases retain the right to control and prevent access thereto by all
persons whose presence, in the judgment of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building or its tenants.

26. Tenant and Tenant’s guests shall park between designated parking lines only
and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Tenant will from time to time, upon
the request of Landlord, supply Landlord with a list of license plate numbers of
vehicles owned or operated by its employees or agents.

27. No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the
parking areas or on streets adjacent thereto.

28. During periods of loading and unloading, Tenant shall not unreasonably
interfere with traffic flow and loading and unloading areas of other tenants (if
applicable). All products, materials or goods must be stored within the Tenant’s
Premises and not in any exterior areas, including, but not limited to, exterior
dock platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

EXTENSION OPTIONS

Provided there is no ongoing Event of Default at the time Tenant exercises its
election to extend the Term, and the original Tenant is occupying at least 50%
of the Premises at the time of such election, Tenant may extend this Lease for
two (2) additional periods of five (5) years each (each an “Extension Term”), by
delivering written notice (the “Extension Notice”) of the exercise thereof to
Landlord not earlier than fifteen (15) months nor later than (twelve (12) months
before the expiration of the Term or the first Extension Term, as the case may
be. The Base Rent payable for each month during each such Extension Term shall
be the prevailing rental rate (the “Prevailing Rental Rate”) at the commencement
of such Extension Term, for renewals of space in the vicinity of Bedford,
Massachusetts of equivalent quality, size, utility and location, with the length
of the Extension Term to be taken into account. Within thirty (30) days after
receipt of Tenant’s notice to extend, Landlord shall deliver to Tenant notice of
the Prevailing Rental Rate and shall advise Tenant of the required adjustment to
Base Rent, if any, and the other terms and conditions offered. Tenant shall,
within twenty (20) days after receipt of Landlord’s notice, notify Landlord in
writing whether Tenant accepts or rejects Landlord’s determination of the
Prevailing Rental Rate. If Tenant timely notifies Landlord that Tenant accepts
Landlord’s determination of the Prevailing Rental Rate or if Tenant fails to
timely notify Landlord that it rejects such determination by Landlord, then, on
or before the commencement date of such Extension Term, Landlord and Tenant
shall execute an amendment to this Lease extending the Term on the same terms
provided in this Lease, except as follows:

(a) Base Rent for the applicable Extension Term shall be adjusted to the
Prevailing Rental Rate as determined by Landlord;

(b) Except as provided herein, Tenant shall have no further extension option
unless expressly granted by Landlord in writing; and

(c) Landlord shall lease to Tenant the Premises in its then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements.

If Tenant timely rejects Landlord’s determination of the Prevailing Rental Rate,
then the Base Rent payable for each month during the applicable Extension Term
shall be established in the following manner. By not later than the thirtieth
(30th) day after the Extension Notice, Landlord and Tenant shall each appoint
one (1) qualified broker (as hereinafter defined) and the two (2) qualified
broker so-appointed shall determine the Prevailing Rental Rate within thirty
(30) days following their appointment. As used herein, the term “qualified
broker” shall mean any independent commercial real estate broker (a) who is
employed by a brokerage firm of recognized competence in the vicinity of
Bedford, Massachusetts area and (b) who has not less than ten (10) years
experience in commercial office leasing similar in general location, type and
character as the Premises. If either Landlord or Tenant fails to appoint a
qualified broker within said thirty (30) day period, then the other party shall
have the power to appoint the qualified broker for the defaulting party. If said
qualified brokers are unable to agree on the Prevailing Rental Rate within said
thirty (30) day period, then they shall jointly appoint a third qualified broker
within ten (10) days of the expiration of such thirty (30) day period. If the
first two brokers shall fail to appoint a third broker within such ten (10) day
period, either broker may request the President of the Boston Bar Association to
appoint the third qualified broker. Within thirty (30) days after the
appointment of the third qualified broker, all three qualified brokers shall
meet and determine the Fair Market Rent. If all three qualified brokers are
unable unanimously to agree upon the Prevailing Rental Rate, then the first two
qualified brokers simultaneously shall deliver their final Prevailing Rental
Rate numbers to the third qualified broker, and the third qualified broker shall
select the number as the Prevailing Rental Rate that is closest to the
Prevailing Rental Rate determined by the third broker, and the Prevailing Rental
Rate so-selected shall be conclusive and binding upon Landlord and Tenant. Each
party shall bear the cost of its qualified broker, and the cost of the third
qualified broker shall be borne equally between the parties. Until such time as
the Prevailing Rental Rate is so determined, from and after the commencement
date of the applicable Extension Term, Tenant shall pay Base Rent at the average
of Landlord’s and Tenant’s brokers’ designations of the Prevailing Rental Rate,
with an appropriate retroactive adjustment once the Prevailing Rental Rate has
been finally determined in accordance with this Exhibit E.

 

E-1



--------------------------------------------------------------------------------

Tenant’s rights under this Exhibit shall terminate if (1) this Lease or Tenant’s
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in this Lease other than pursuant to Section 9.6 or sublets more than
50% of the Premises, (3) Tenant fails to timely exercise its option under this
Exhibit, time being of the essence with respect to Tenant’s exercise thereof.

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

LIST OF TENANT’S HAZARDOUS MATERIALS

 

Listing of Hazardous Materials Facility Name:      Ocular Therapeutix, Inc
Facility Address:      36 Crosby Drive, Bedford MA 01730 Date:       2-Jun-16

 

Location of
material in facility

(e.g. building, floor,
room)

 

MA Building Code
Table 307 Hazard
Classification (e.g.
Corrosive,
Combustible Liquid,
Toxic, etc.)

  

Chemical/Material/Waste Name

   Maximum
Quantity
([**])   

Storage
Container
Type (e.g.
[**])

  Flash Point   NFPA 704 Hazard Classification
[Health, Flammability, Reactivity]
(e.g. 1, 2, 3 or 4)

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission.

A total of 8 pages were omitted. [**]

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

 

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

 

Belmont Savings Bank

Attn: Tanis A. Meakin

2 Leonard Street

Belmont, MA 02478

          Space above for Recorder’s Use

SUBORDINATION, NON-DISTURBANCE

AND ATTORNMENT AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
is made and entered into as of the      day of             , 2016 by and between
Ocular Therapeutix, Inc., a Delaware corporation with an address of 15 Crosby
Drive, Bedford, MA 01730 (the “Tenant”), WS NV 15 Crosby Drive, LLC, a
Massachusetts limited liability company having an address of c/o Novaya Real
Estate Ventures, LLC, 120 Water Street, 3rd Floor, Boston, MA 02109 (the
“Landlord”), and Belmont Savings Bank, a Massachusetts bank having an address of
2 Leonard Street, Belmont, MA 02478 (the “Lender”).

RECITALS

A. The Tenant and Landlord have entered into a certain Lease dated as of May 31,
2016_(the “Lease”) covering certain property located at 15 Crosby Drive,
Bedford, Massachusetts, together with all improvements located thereon and all
easements and rights appurtenant thereto (collectively, the “Property”), which
constitutes a portion of the Mortgaged Property encumbered by the Mortgage (as
defined below).

B. The Lender is the mortgagee under a certain Mortgage and Security Agreement
on or about the date hereof (the “Mortgage”) by the Landlord in favor of the
Lender, which Mortgage is or will be recorded in the Middlesex South County
Registry of Deeds, encumbering the Property and recorded prior to the recording
hereof. The Mortgage secures certain obligations to the Lender as more
particularly described therein.

C. In connection with the Landlord’s grant of the Mortgage, the Lender has
requested that the Tenant enter into a subordination and attornment with respect
to the Lease, and the Tenant has requested that the Lender enter into a
non-disturbance agreement with the Tenant with respect to the Lease.

AGREEMENTS

NOW, THEREFORE, in consideration of the premises and mutual covenants
hereinafter contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in order to induce the Lender
to make the Loan to the Landlord, the parties hereto covenant and agree as
follows:

1. Subordination. The Lease, the leasehold estate created thereby, and all
rights and privileges of Tenant thereunder shall be subject and subordinate to
the lien of the Mortgage and to any renewals, modifications, consolidations,
replacements and extensions of the Mortgage to the full extent of the
obligations now or hereafter secured by the Mortgage.

 

G-1



--------------------------------------------------------------------------------

2. Non-Disturbance. So long as Tenant is not in default, beyond any period given
to Tenant to cure a default, in the payment of rent or in the performance of any
of the terms, covenants, or conditions of the Lease, Tenant’s possession of the
Property and Tenant’s rights and privileges under the Lease, including any
extensions or renewals, shall not be diminished or interfered with by the Lender
during the term of the Lease or any extensions or renewals. So long as Tenant is
not in default, beyond any period given Tenant to cure such default, in the
payment of rent or in the performance of any of the terms, covenants, or
conditions of the Lease, the Lender will not join Tenant as a party for the
purpose of terminating or otherwise affecting Tenant’s interest under the Lease,
in any action of foreclosure or other proceeding brought by the Lender to
enforce any rights arising because of any default under the Mortgage. The Lender
may, however, join Tenant as a party if joinder is necessary under any statute
or law to secure the remedies available to the Lender under the Mortgage, but
joinder shall be for that purpose only and not for the purpose of terminating
the Lease or affecting Tenant’s right to possession of the Property.

3. Attornment. If the Landlord’s interest is transferred to and owned by Lender
or any successor of Lender (the “Acquiring Party”) because of foreclosure or
other proceedings brought by Lender, or by any other manner, and Lender succeeds
to Landlord’s interest under the Lease, Tenant shall be bound to the Acquiring
Party, and Acquiring Party shall be bound to Tenant under all of the terms,
covenants and conditions of the Lease for the balance of the remaining term,
including any extensions or renewals, with the same effect as if Acquiring Party
were Landlord under the Lease. Tenant agrees to attorn to Acquiring Party as the
Landlord, with the attornment being effective and self-operable immediately upon
Acquiring Party succeeding to the interest of Landlord under the Lease, all
without the execution by the parties of any further instruments. However, Tenant
shall not be obligated to pay rent to Acquiring Party until Tenant receives
written notice from Acquiring Party, together with evidence satisfactory to
Tenant, demonstrating that Acquiring Party has succeeded to Landlord’s interest
under the Lease and directing where rent should be mailed. The respective rights
and obligations of Tenant and Acquiring Party upon attornment, to the extent of
the then-remaining balance of the term of the Lease, shall be the same as in the
Lease, which is incorporated by reference in this Agreement. If Acquiring Party
succeeds to Landlord’s interest in the Lease, Acquiring Party shall be bound to
Tenant under all the terms, covenants and conditions of the Lease, and Tenant
shall, after Acquiring Party’s succession to Landlord’s interest, have the same
remedies against Acquiring Party for the breach of any agreement in the Lease
that Tenant might have had against Landlord.

In no event shall the Acquiring Party be:

 

  (a) liable for any act or omission of Landlord, or any predecessor(s) in
interest to Landlord in the capacity of Landlord under the Lease, if any
(together, the “Prior Landlord”, which was to have been performed under the
Lease;

 

  (b) bound by the payment of any basic rent, additional rent or any other
payments which Tenant might have paid under the Lease for more than one month in
advance to Landlord or Prior Landlord under the Lease, except with respect to
estimated payments on account of taxes and operating expenses to the extent
actually paid to Landlord and to the extent provided in the Lease;

 

  (c) bound by any amendment or modification of the Lease made without Lender’s
prior written consent (which consent shall not be unreasonably withheld,
conditioned or delayed) and not otherwise permitted under the Mortgage and/or
the Assignment; and

 

  (d) bound by any consent by Landlord under the Lease to any assignment of
Tenant’s interest in the Lease or any sublease of all or any portion of the
premises under the Lease (the “Leased Premises”) made without Lender’s prior
written consent (which consent shall not be unreasonably withheld, conditioned
or delayed) provided that consent shall not be required for any assignment of
this Lease or subletting of the Leased Premises permitted under Section 9.6 of
the Lease.

4. No Change in Lease and No Prepayment. Landlord and Tenant agree not to
change, alter, amend or otherwise modify the Lease without the prior written
consent of Lender, which consent shall not be unreasonably withheld or delayed.
Any change, alteration, amendment, or other modification to the Lease without
the prior written consent of Lender shall be void as to Lender. Landlord and
Tenant Agree that no rent has been prepaid more

 

G-2



--------------------------------------------------------------------------------

than one (1) month in advance and that, without the prior written consent of the
Lender, no rent will be prepaid more than one (1) month in advance. Any such
prepayment made without the Lender’s prior written consent shall be deemed not
to be a payment of rent as to the Lender’s rights under the Lease and under this
Agreement and the amount prepaid to Landlord shall remain due and owing in full
from the Tenant to Lender despite the prepayment of that rent to the Landlord.

5. Notice of Lease Default. The Tenant hereby covenants and agrees to give the
Lender written notice properly specifying wherein the Landlord under the Lease
has failed to perform any of the covenants or obligations of the Landlord under
the Lease, simultaneously with the giving of any notice of such default to the
Landlord under the provisions of the Lease. The Tenant agrees that the Lender
shall have the right, but not the obligation, within thirty (30) days after
receipt by the Lender of such notice or within such additional time as is
reasonably required to correct any such default or is provided for in the Lease,
whichever is longer (except in certain emergency circumstances when any covenant
or obligation of the Landlord under the Lease can be performed as soon as
reasonably possible) to correct or remedy, or cause to be corrected or remedies,
each such default, provided Lender commences such correction within such thirty
(30) day period and diligently pursues such correction to completion, before the
Tenant may take any action under the Lease by reason of such default.

6. Authority. If any party is a corporation, limited liability company, or a
partnership, all individuals executing this Agreement on behalf of such
corporation, limited liability company, or partnership represent and warrant
that they are authorized to execute and deliver this Agreement on behalf of the
corporation, limited liability company, or partnership and that this Agreement
is binding upon such corporation, limited liability company, or partnership.

7. Notices. In this Agreement, wherever it is required or permitted that notice
and demand be given by any party to another party, that notice or demand shall
be given in writing and sent by registered or certified mail, return receipt
requested, or by recognized overnight delivery service (such as Federal
Express), in all cases with postage and charges prepaid, addressed as follows:

 

For Landlord:    WS NV 15 Crosby Drive, LLC    Attn: Erika E. Clarke, Vice
President of Asset Management    c/o Novaya Real Estate Ventures, LLC    120
Water Street, 3rd Floor    Boston, MA 02109 For Tenant:    Ocular Therapeutix,
Inc.    Attn: Jim Fortune, COO    15 Crosby Drive    Bedford, MA 01730 For
Lender:    Belmont Savings Bank    Attn: Tanis A. Meakin    2 Leonard Street   
Belmont, MA 02478

All written notices shall be considered effective when received. Any party may
change an address given for notice by giving written notice of that change by
certified mail to all other parties.

8. Parties Bound; Interpretation. This Agreement shall bind and inure to the
benefit of the parties hereto, and their respective successors and assigns. As
used herein, the term “Tenant” shall include the Tenant and its successors and
assigns, and the term “Landlord” shall include the Landlord and its successors
and assigns. The foregoing references to successors and assigns of the Tenant
and the Landlord are not intended to and do not constitute consent by the
Landlord or the Lender to any assignment or sublease by Tenant of its interests
under the Lease or any consent by the Lender to any assignment by Landlord of
its interests under the Lease. The words “foreclosure” and “foreclosure sale” as
used herein shall be deemed to include the acquisition of the Landlord’s estate
in the Property by voluntary deed (or assignment) in lieu of foreclosure, and
the words “mortgagee”, “Bank”, and “Lender” shall include the holder of the
mortgage herein specifically named and any of its successors and

 

G-3



--------------------------------------------------------------------------------

assigns, and anyone who shall have succeeded to Landlord’s interest in the
Property by, through or under foreclosure of the Mortgage, including, without
limitation, any purchaser of the Property through foreclosure or any successor
or assign thereof. The use of the neuter gender in this Agreement shall be
deemed to include any other gender, and words in the singular number shall be
held to include the plural, when the sense requires.

9. Amendments. This Agreement shall not be modified or amended except in writing
signed by all parties hereto.

10. Governing Law. This Agreement shall be interpreted in accordance with and
governed by the law of the Commonwealth of Massachusetts.

11. Miscellaneous. This Agreement may not be modified other than by an agreement
in writing signed by the parties or by their respective successors in
interest. If any party commences any action against any other party based on
this Agreement, the prevailing party shall be entitled to recover reasonable
attorney fees, expenses, and costs of suit. This Agreement shall be binding on
and inure to the benefit of the parties and their respective heirs, successors
and assigns. The headings of this Agreement are for reference only and shall not
limit or define any meaning of this Agreement. This Agreement may be executed in
one or more counterparts, each of which is an original, but all of which shall
constitute one and the same instrument. This Agreement is the product of arms’
length negotiation and the provisions of this agreement shall therefore be
construed and interpreted without regard to the rule of construction favoring an
interpretation against the drafter of such provisions.

[Remainder of this page intentionally left blank.]

 

G-4



--------------------------------------------------------------------------------

WITNESS the execution hereof under seal on the day and year first above written.

 

WITNESSES       LENDER:       BELMONT SAVINGS BANK
                                                By  

 

      Name:   Tanis A. Meakin       Title:   Senior Vice President

COMMONWEALTH OF MASSACHUSETTS

                    , ss.,

On this      day of             , 2016, before me personally appeared Tanis A.
Meakin, Senior Vice President of Belmont Savings Bank, and proved to me through
satisfactory evidence of identification, which was                     , to be
the person whose name is signed on the preceding or attached document, and
acknowledged to me that she signed it voluntarily for its stated purpose and
acknowledged the foregoing to be the free act and deed of Belmont Savings Bank.

 

 

Notary Public My commission expires:

[see next page for Tenant’s signature]

 

G-5



--------------------------------------------------------------------------------

WITNESS       TENANT:       OCULAR THERAPEUTIX, INC.
                                                By  

 

      Name:         Title:  

COMMONWEALTH OF MASSACHUSETTS

                    , ss.,

On this      day of             , 2016, before me personally appeared
                    ,                      of Ocular Therapeutix, Inc., and
proved to me through satisfactory evidence of identification, which was
                    , to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose, and acknowledged the foregoing to be the free act and deed of
Ocular Therapeutix, Inc.

 

 

Notary Public My commission expires:

[see next page for Landlord’s signature]

 

G-6



--------------------------------------------------------------------------------

  WITNESS     LANDLORD:       WS NV 15 CROSBY DRIVE, LLC  
                                              By:  

 

      Name:         Title:  

COMMONWEALTH OF MASSACHUSETTS

                    , ss.,

On this      day of             , 2016, before me personally appeared
[                    ], as [                    ] of WS NV 15 Crosby Drive, LLC
and proved to me through satisfactory evidence of identification, which was
                    , to be the person whose name is signed on the preceding or
attached document, and acknowledged to me that he signed it voluntarily for its
stated purpose, and acknowledged the foregoing to be the free act and deed of WS
NV 15 Crosby Drive, LLC.

 

 

Notary Public MY COMMISSION EXPIRES

 

G-7



--------------------------------------------------------------------------------

EXHIBIT H

TENANT ESTOPPEL CERTIFICATE

 

TO: Belmont Savings Bank

2 Leonard Street

Belmont, MA 02478

Attn: Tanis A. Meakin

WS NV 15 CROSBY DRIVE, LLC

c/o Novaya Real Estate Ventures, LLC

120 Water Street, 3rd Floor

Boston, MA 02109

Attn: Erika E. Clarke

 

RE: 15 Crosby Drive, Bedford, MA

Ocular Therapeutix, Inc. (the “Tenant”) certifies that:

1. The undersigned is the Tenant under that certain lease dated             ,
2016 (the “Lease”) executed WS NV 15 Crosby Drive, LLC, a Delaware limited
liability company having an address of c/o Novaya Real Estate Ventures, LLC, 120
Water Street, 3rd Floor, Boston, MA 02109 (the “Borrower”) as Landlord and the
undersigned as Tenant.

2. Pursuant to the Lease,

a. Tenant has leased approximately 70,712 square feet of rentable space in the
building at 15 Crosby Drive, Bedford, MA (the “Leased Premises”);

b. Tenant has paid to Landlord a security deposit of $1,500,000.00;

c. the expiration date of the Lease (exclusive of unexercised extension options)
is                     ;

d. Tenant has two (2) options to extend the term for five (5) years each;

e. Tenant has paid rent through                     ;

f. the next rental payment in the amount of $         is due on the      day of
                    ;

g. rental during the respective extension terms is as set forth in the Lease;
and

h. no allowances are due to Tenant under the Lease except as
follows:                     

 

H-1



--------------------------------------------------------------------------------

3. The Lease is in full force and effect and there are no amendments,
modifications or supplements thereto, whether oral or written, except as
follows:

 

                                                                    
                                                                          

                                                                    
                                                                          

                                                                    
                                                                          

                                                                    
                                                                         .

4. True, correct and complete copies of the Lease and of all amendments,
modifications and supplements thereto are attached hereto.

5. All space and improvements leased by Tenant have been completed and furnished
in accordance with the provisions of the Lease, subject to punch list items.

6. Tenant has accepted and is occupying the Leased Premises.

7. To the best knowledge of Tenant, Landlord is not in default in the
performance of the terms and provisions of the Lease and no event has occurred
which, with the giving or notice or the passage of time, or both, would result
in a default by Landlord under the Lease.

8. To the best knowledge of Tenant, Tenant is not in default under the
Lease. Tenant is not in arrears on any rent or other charges payable by Tenant
under the Lease. Tenant has not assigned, transferred or, except as set forth
below and permitted under the Lease, hypothecated the Lease or any interest
therein or, except as set forth below and permitted under the Lease, subleased
all or any portion of the Leased Premises.

 

                                                                    
             

 

                                                                    
                                                                          

                                                                    
                                                                          

                                                                    
                                                                         .

9. Tenant has not received any notice of any present violation of any federal,
state, county or municipal laws, regulations, ordinances, orders or directives
relating to the use of condition of the Leased Premises or the property of which
the Leased Premises is a part.

10. To the best knowledge of Tenant, there are no existing defenses, offsets,
liens, claims or credits against rentals payable under the Lease. No free
periods of rental concessions have been granted to Tenant, except as set forth
in the Lease.

11. Except as expressly provided in the Lease, and other documents attached
hereto, Tenant does not have any right or option to renew or extend the term of
the Lease, to lease other space within the building of which the Leased Premises
are a part, nor any preferential right to purchase all or any part of the Leased
Premises.

This Certificate is given to Belmont Savings Bank (the “Lender”) and the
Borrower with the understanding that Lender and Borrower and their respective
successors and assigns will rely hereon in connection with Lender’s making a
loan secured by a lien on the property of which the Leased Premises constitute a
part.

 

TENANT: OCULAR THERAPEUTIX, INC., a Delaware corporation

 

H-2



--------------------------------------------------------------------------------

Dated:                          By:  

 

    Name:       Title:  

 

H-3